 
EXHIBIT 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
AGREEMENT AND PLAN OF MERGER
 
 
DATED AS OF DECEMBER 12, 2009
 
 
AMONG
 
 
AFFILIATED MANAGERS GROUP, INC.,
 
 
MANOR LLC
 
 
AND
 
 
HIGHBURY FINANCIAL INC.
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



   
Page
     
ARTICLE I. THE MERGER
2
   
1.1
The Merger
2
     
1.2
Closing.
2
     
1.3
Effective Time.
3
     
1.4
Effects of the Merger
3
     
1.5
Certificate of Formation
3
     
1.6
Limited Liability Company Agreement
3
     
1.7
Management of Surviving Company
3
     
1.8
Effect on Capital Stock
3
     
1.9
Treatment of Company Series B Preferred Stock
5
     
ARTICLE II. EXCHANGE OF CERTIFICATES
5
   
2.1
Exchange Fund.
5
     
2.2
Exchange Procedures.
6
     
2.3
Distributions with Respect to Unexchanged Shares
7
     
2.4
No Further Ownership Rights in Company Common Stock
7
     
2.5
No Fractional Shares of Parent Common Stock
7
     
2.6
Termination of Exchange Fund
8
     
2.7
No Liability
8
     
2.8
Investment of the Exchange Fund
8
     
2.9
Lost Certificates
8
     
2.10
Withholding Rights
8
     
2.11
Further Assurances
9
     
2.12
Stock Transfer Books
9
     
ARTICLE III. REPRESENTATIONS AND WARRANTIES
9
   
3.1
Representations and Warranties of the Company
9
     
3.2
Representations and Warranties of Parent and Merger Sub
31
     
ARTICLE IV. COVENANTS RELATING TO CONDUCT OF BUSINESS
38
   
4.1
Covenants of Company
38
     
4.2
Covenants of Parent
41

 
 
i

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



 
Page
   
ARTICLE V. ADDITIONAL AGREEMENTS
42
   
5.1
Preparation of Proxy Statement and Registration Statement; Company Stockholders
Meeting
42
     
5.2
Special Dividend.
43
     
5.3
Access to Information.
45
     
5.4
Efforts
46
     
5.5
Acquisition Proposals
50
     
5.6
Employee Benefits Matters.
52
     
5.7
Fees and Expenses
52
     
5.8
Directors’ and Officers’ Insurance
53
     
5.9
Public Announcements.
53
     
5.10
Listing of Shares of Parent Common Stock
53
     
5.11
Qualification of the Proprietary Funds
54
     
5.12
Section 15(f) of the Investment Company Act.
54
     
5.13
Stockholder Litigation
54
     
5.14
Maintenance of Insurance
54
     
5.15
Termination of Certain Agreements
54
     
5.16
Run-Rate Certificate
54
     
5.17
Invoices
55
     
ARTICLE VI. CONDITIONS PRECEDENT
55
   
6.1
Conditions to Each Party’s Obligation to Effect the Merger
55
     
6.2
Additional Conditions to Obligations of Parent and Merger Sub
56
     
6.3
Additional Conditions to Obligations of the Company
57
     
6.4
Frustration of Closing Conditions.
58
     
ARTICLE VII. TERMINATION AND AMENDMENT
58
   
7.1
Termination
58
     
7.2
Effect of Termination
59
     
7.3
Amendment
61
     
7.4
Extension; Waiver
61
     
ARTICLE VIII. GENERAL PROVISIONS
61
   
8.1
No Survival
61

 
 
ii

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



   
Page
     
8.2
Notices
61
     
8.3
Interpretation.
62
     
8.4
Counterparts
62
     
8.5
Entire Agreement; No Third Party Beneficiaries.
63
     
8.6
Governing Law
63
     
8.7
Severability
63
     
8.8
Assignment
63
     
8.9
Enforcement
64
     
8.10
Definitions.  As used in this Agreement:
64


 
iii

--------------------------------------------------------------------------------

 


AGREEMENT AND PLAN OF MERGER, dated as of December 12, 2009 (this “Agreement”),
by and among AFFILIATED MANAGERS GROUP, INC., a Delaware corporation (“Parent”),
MANOR LLC, a Delaware limited liability company and a direct or indirect wholly
owned Subsidiary of Parent (“Merger Sub”), and HIGHBURY FINANCIAL INC., a
Delaware corporation (the “Company”).
 
WITNESSETH:
 
WHEREAS, the Board of Directors of the Company, acting upon the recommendation
of the Special Committee, and the Boards of Directors of each of Parent and
Merger Sub, have each approved and declared advisable the merger of the Company
with and into Merger Sub (the “Merger”), upon the terms and subject to the
conditions set forth in this Agreement, pursuant to which each outstanding share
of common stock, par value $0.0001 per share, of the Company (the “Company
Common Stock”) issued and outstanding immediately prior to the Effective Time,
other than shares owned or held directly by the Company (“Treasury Shares”) and
other than Dissenting Shares, will be converted into the right to receive a
fraction of a fully paid and nonassessable share of Parent Common Stock;
 
WHEREAS, as a condition to Parent entering into this Agreement and incurring the
obligations set forth herein, concurrently with the execution and delivery of
this Agreement:
 
 
(i)
Parent is entering into a Voting Agreement with certain significant shareholders
of the Company, the directors of the Company and certain key employees of the
Company and its subsidiaries (the “Voting Agreement”) pursuant to which, among
other things, each of those shareholders has agreed, subject to the terms
thereof, to vote all shares of Company Common Stock or Company Series B
Preferred Stock (as applicable) owned by each of them in accordance with the
terms of the Voting Agreement;

 
 
(ii)
each of Stuart Bilton, Kenneth Anderson, Gerald Dillenburg, Christine Dragon,
Joseph Hays, Michael Mayhew, Robert Leahy, Joseph Reid and David Robinow (the
“Aston Management Owners”) and the Company and Merger Sub, has entered into the
Amended and Restated Limited Partnership Agreement (the “Restated LP Agreement”)
dated as of the date hereof and which agreement will be effective immediately
prior to the Closing and will provide for (among other things) (a) the
conversion immediately prior to the Closing of Aston Asset Management, LLC, a
Delaware limited liability company (“Aston”), into a Delaware limited
partnership, (b) renaming of Aston as “Aston Asset Management, LP,” and (c) the
ownership by the Aston Management Owners of their Initial Points (as defined in
the Restated LP Agreement) in Aston immediately prior to the Closing;

 
 
 

--------------------------------------------------------------------------------

 

 
 
(iii)
each of the Aston Management Owners has entered into an Employment Agreement
(collectively, the “Employment Agreements”) with the Company, Aston and Merger
Sub, dated as of the date hereof and which agreements will be effective as of
the Closing; and

 
 
(iv)
each of Stuart D. Bilton and Kenneth C. Anderson has entered into a Partner
Non-Competition Agreement (collectively, the “Partner Non-Competition
Agreements”) with the Company, Aston and Merger Sub, dated as of the date hereof
and which agreements will be effective as of the Closing;

 
WHEREAS, for U.S. federal income tax purposes, Parent, Merger Sub and the
Company intend that the Merger shall qualify as a “reorganization” within the
meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the
“Code”), and the Treasury regulations promulgated thereunder (“Treasury
Regulations”), and, by approving resolutions authorizing this Agreement, to
adopt this Agreement as a “plan of reorganization” within the meaning of
Treasury Regulations Section 1.368-2(g); and
 
WHEREAS, Parent, Merger Sub and the Company desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger and also to prescribe various conditions to the Merger;
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the parties hereto agree as follows:
 
ARTICLE I.

 
THE MERGER
 
1.1           The Merger.  Upon the terms and subject to the conditions set
forth in this Agreement, and in accordance with the Delaware General Corporation
Law (the “DGCL”) and the Delaware Limited Liability Company Act (the “DLLCA”),
the Company shall be merged with and into Merger Sub at the Effective
Time.  Following the Merger, the separate corporate existence of the Company
shall cease and Merger Sub shall continue as the surviving limited liability
company (the “Surviving Company”) under the name “Manor LLC.”
 
1.2           Closing.  Unless this Agreement shall have been terminated
pursuant to the provisions of Section 7.1, the closing of the Merger (the
“Closing”) will take place on the tenth Business Day after the end of the first
calendar month in which each of the conditions set forth in Section 6.1 and
Section 6.2(c) is satisfied or waived (subject to Applicable Law), subject to
the satisfaction or, where permitted, waiver of each of the conditions set forth
in Article VI as of the Closing and the parties having finalized the Special
Dividend Amount in accordance with Section 5.2 or, unless another time or date
is agreed to in writing by the parties hereto (the date of the Closing, the
“Closing Date”).  The Closing shall be held at the offices of Ropes & Gray LLP,
One International Place, Boston, Massachusetts, unless another place is agreed
to in writing by the parties hereto.

 
2

--------------------------------------------------------------------------------

 

 
1.3          Effective Time.  Upon the Closing, the parties shall file with the
Secretary of State of the State of Delaware a certificate of merger (the
“Certificate of Merger”) in such form as is required by and executed in
accordance with the relevant provisions of the DGCL and the DLLCA, and make all
other filings or recordings required under the DGCL and the DLLCA.  The Merger
shall become effective at such time as the Certificate of Merger is duly filed
with the Secretary of State of the State of Delaware or at such subsequent time
as Parent and the Company shall agree and as shall be specified in the
Certificate of Merger (the date and time the Merger becomes effective being the
“Effective Time”).
 
1.4          Effects of the Merger.  At and after the Effective Time, the Merger
will have the effects set forth in the DGCL and the DLLCA.  Without limiting the
generality of the foregoing, and subject thereto, at the Effective Time all the
property, rights, privileges, powers and franchises of the Company and Merger
Sub shall be vested in the Surviving Company, and all debts, liabilities and
duties of the Company and Merger Sub shall become the debts, liabilities and
duties of the Surviving Company.
 
1.5          Certificate of Formation.  The certificate of formation of Merger
Sub, as in effect immediately prior to the Effective Time, shall be the
certificate of formation of the Surviving Company, until thereafter changed or
amended as provided therein or by Applicable Law.
 
1.6          Limited Liability Company Agreement.  The limited liability company
agreement of Merger Sub as in effect at the Effective Time shall be the limited
liability company agreement of the Surviving Company until thereafter changed or
amended as provided therein or by Applicable Law.
 
1.7          Management of Surviving Company.  The officers and directors of the
Company immediately prior to the Effective Time shall submit their resignations
to be effective as of the Effective Time.  From and after the Effective Time,
the business and affairs of the Surviving Company shall be managed as provided
in the limited liability company agreement of Merger Sub.
 
1.8          Effect on Capital Stock.  At the Effective Time by virtue of the
Merger and without any action on the part of the holder thereof:
 
(a)           Each share of Company Common Stock issued and outstanding
immediately prior to the Effective Time (other than Treasury Shares and
Dissenting Shares but including Converted Shares) shall be converted into the
right to receive such number of shares of Parent Common Stock as is equal to the
Exchange Ratio (the “Merger Consideration”), subject to Section 2.5 with respect
to fractional shares.

 
3

--------------------------------------------------------------------------------

 

 
(b)           As a result of the Merger and without any action on the part of
the holders thereof, at the Effective Time, all shares of Company Common Stock
(other than shares referred to in Sections 1.8(c) and (e)) shall cease to be
outstanding and shall be canceled and shall cease to exist, and each holder of a
certificate (a “Certificate”) or book-entry credit (a “Book-Entry Share”) which
immediately prior to the Effective Time represented any such shares of Company
Common Stock shall thereafter cease to have any rights with respect to such
shares of Company Common Stock, except the right to receive the applicable
Merger Consideration and any cash in lieu of fractional shares of Parent Common
Stock to be issued or paid in consideration therefor and any dividends or other
distributions to which holders become entitled all in accordance with Article II
upon the surrender of such Certificate.
 
(c)           Each Treasury Share at the Effective Time shall, by virtue of the
Merger, cease to be outstanding and shall be canceled and no Merger
Consideration or other consideration shall be delivered in exchange therefor.
 
(d)           The limited liability company membership interests of Merger Sub
issued and outstanding immediately prior to the Effective Time, shall be
converted into and become validly issued, fully paid and nonassessable limited
liability company membership interests of the Surviving Company, and such
limited liability company membership interests shall constitute the only
outstanding membership interests of the Surviving Company.
 
(e)           Notwithstanding anything in this Agreement to the contrary, shares
of Company Common Stock that are issued and outstanding immediately prior to the
Effective Time and that are owned by stockholders that are entitled to demand
and have properly demanded rights of appraisal in accordance with Section 262 of
the DGCL (the “Dissenting Shares”) shall not be converted into the right to
receive the Merger Consideration, unless and until such stockholders shall have
failed to perfect or have effectively withdrawn or lost such right of appraisal
under Applicable Law, but, instead, the holders thereof shall be entitled to
payment of the appraised value of such Dissenting Shares in accordance with
Section 262 of the DGCL.  If any such holder shall fail to perfect or shall
effectively withdraw or lose such right of appraisal, the shares of Company
Common Stock held by such stockholder shall not be deemed Dissenting Shares for
purposes of this Agreement and shall thereupon be deemed to have been converted
into the right to receive the Merger Consideration in accordance with Section
1.8(a), without interest.  The Company shall give Parent (A) prompt notice of
any written demands for appraisal filed pursuant to Section 262 of the DGCL
received by the Company, withdrawals of such demands and any other instruments
served or delivered in connection with such demands pursuant to the DGCL and
received by the Company and (B) the opportunity to participate in all
negotiations and proceedings with respect to demands made pursuant to Section
262 of the DGCL.  The Company shall not, except with the prior written consent
of Parent, (x) make any payment with respect to any such demand, (y) offer to
settle or settle any such demand or (z) waive any failure to timely deliver a
written demand for appraisal or timely take any other action to perfect
appraisal rights in accordance with the DGCL.

 
4

--------------------------------------------------------------------------------

 

 
(f)           If prior to the Effective Time, Parent or the Company, as the case
may be, should (after obtaining the consent required by Section 4.1 or
Section 4.2, as the case may be) split, combine or otherwise reclassify the
Parent Common Stock or the Company Common Stock, or pay a stock dividend or
other stock distribution in Parent Common Stock or Company Common Stock, as
applicable, or otherwise change the Parent Common Stock or Company Common Stock
into any other securities, or make any other such stock dividend or distribution
in capital stock of Parent or the Company in respect of the Parent Common Stock
or the Company Common Stock, respectively (in each case other than pursuant to
Section 1.9), then any number or amount contained herein which is based upon the
price of the Parent Common Stock or the number of shares of Company Common Stock
or Parent Common Stock, as the case may be, will be appropriately adjusted to
reflect such split, combination, dividend, reclassification or other
distribution or change.
 
1.9          Treatment of Company Series B Preferred Stock.  As soon as
practicable following the date of this Agreement, the Board of Directors of the
Company (or a committee thereof) shall adopt such resolutions or take such other
actions as may be required in accordance with the terms of the Certificate of
Designation of Series B Convertible Preferred Stock of the Company to provide
that, immediately prior to the Effective Time but conditioned upon the
occurrence of the Closing, each share of Company Series B Preferred Stock
outstanding as of immediately prior to the Effective Time, including any then
accrued and unpaid dividends thereon, shall be converted into such number of
shares of Company Common Stock (the “Converted Shares”) as set forth in the
Certificate of Designation of Series B Convertible Preferred Stock of the
Company, including by delivering notice to all holders of shares of Company
Series B Preferred Stock at least ten days prior to the anticipated closing date
of the Merger.  Each Converted Share shall, at the Effective Time, be cancelled
and converted into the right to receive the applicable Merger Consideration in
accordance with Section 1.8 hereof.
 
ARTICLE II.

 
EXCHANGE OF CERTIFICATES
 
2.1          Exchange Fund.  At or prior to the Effective Time, Parent shall
deposit with Continental Stock Transfer & Trust Company or such other bank or
trust company as Parent shall determine prior to the mailing of the Proxy
Statement and who shall be reasonably satisfactory to the Company (the “Exchange
Agent”), in trust for the benefit of holders of shares of Company Common Stock,
for exchange in accordance with Section 1.8, all the certificates representing
the Aggregate Merger Consideration to be issued pursuant to this Agreement in
exchange for outstanding Company Common Stock and cash sufficient to pay cash in
lieu of fractional shares pursuant to Section 2.5.  Parent agrees to make
available to the Exchange Agent from time to time as needed, cash sufficient to
pay any dividends and other distributions pursuant to Section 2.3.  Any cash and
certificates of Parent Common Stock deposited with the Exchange Agent shall
hereinafter be referred to as the “Exchange Fund”.

 
5

--------------------------------------------------------------------------------

 

 
2.2          Exchange Procedures.  As promptly as practicable after the
Effective Time (but in any event within two Business Days thereafter), the
Exchange Agent will send to each record holder of a Certificate or Book Entry
Shares (other than Certificates or Book Entry Shares, to be canceled pursuant to
Section 1.8(c) and Certificates or Book-Entry Shares in respect of Dissenting
Shares), (a) a letter of transmittal (which shall specify that delivery shall be
effected, and risk of loss and title to the Certificates shall pass, only upon
delivery of the Certificates to the Exchange Agent or, in the case of Book-Entry
Shares, upon adherence to the procedures set forth in the letter of
transmittal), and shall be in customary form and have such other provisions as
Parent and the Company shall mutually agree, and (b) instructions for use in
effecting the surrender of the Certificates or Book Entry Shares in exchange for
the Merger Consideration.  As soon as reasonably practicable after the Effective
Time, each holder of a Certificate or Book-Entry Shares, upon surrender of a
Certificate or Book Entry Shares to the Exchange Agent together with such letter
of transmittal, duly executed, and such other documents as may reasonably be
required by the Exchange Agent, shall be entitled to receive in exchange
therefor a certificate or certificates or book-entry credit representing the
number of full shares of Parent Common Stock and the amount of cash in lieu of
fractional shares of Parent Common Stock pursuant to Section 2.5 and in respect
of any dividends or other distributions to which holders are entitled pursuant
to Section 2.3, if any, into which the aggregate number of shares of Company
Common Stock previously represented by such Certificate or Book-Entry Shares
shall have been converted pursuant to this Agreement.  The Exchange Agent shall
accept such Certificates and Book Entry Shares upon compliance with such
reasonable terms and conditions as the Exchange Agent may impose to effect an
orderly exchange thereof in accordance with normal exchange practices.  No
interest will be paid or will accrue on any cash payable pursuant to Section
1.8, Section 2.3 or Section 2.5.  In the event of a transfer of ownership of
Company Common Stock that is not registered in the transfer records of the
Company, one or more shares of Parent Common Stock evidencing, in the aggregate,
the proper number of shares of Parent Common Stock and cash in lieu of any
fractional shares of Parent Common Stock pursuant to Section 2.5 and any
dividends or other distributions to which such holder is entitled pursuant to
Section 2.3, shall be issued with respect to such Company Common Stock to such a
transferee only if the Certificate representing such shares of Company Common
Stock is presented to the Exchange Agent, or otherwise delivered in the case of
Book-Entry Shares, accompanied by all documents required to evidence and effect
such transfer and to evidence that any applicable stock transfer taxes have been
paid.

 
6

--------------------------------------------------------------------------------

 


2.3          Distributions with Respect to Unexchanged Shares.  No dividends or
other distributions declared or made with respect to shares of Parent Common
Stock with a record date after the Effective Time shall be paid to the holder of
any unsurrendered Certificate or Book Entry Shares with respect to the shares of
Parent Common Stock that such holder would be entitled to receive upon surrender
of such Certificate or Book Entry Shares and no cash payment in lieu of
fractional shares of Parent Common Stock shall be paid to any such holder
pursuant to Section 2.5 until such holder shall surrender such Certificate or
Book Entry Shares in accordance with Section 2.2.  Subject to the effect, if
any, of Applicable Laws, following surrender of any such Certificate or Book
Entry Shares, there shall be paid to such holder of shares of Parent Common
Stock issuable in exchange therefor, without interest, promptly after the time
of such surrender, the amount of any cash payable in lieu of fractional shares
of Parent Common Stock to which such holder is entitled pursuant to Section 2.5
and the amount of dividends or other distributions with a record date after the
Effective Time theretofore paid with respect to such whole shares of Parent
Common Stock.  For purposes of dividends or other distributions in respect of
Parent Common Stock, all shares of Parent Common Stock to be issued pursuant to
the Merger shall be entitled to dividends pursuant to the immediately preceding
sentence as if such shares of Parent Common Stock were issued and outstanding as
of the Effective Time.
 
2.4          No Further Ownership Rights in Company Common Stock.  All shares of
Parent Common Stock issued and cash paid upon conversion of shares of Company
Common Stock in accordance with the terms of Article I and this Article II
(including any cash paid pursuant to Section 2.3 or Section 2.5) shall be deemed
to have been issued or paid in full satisfaction of all rights pertaining to the
shares of Company Common Stock.
 
2.5          No Fractional Shares of Parent Common Stock.  (a) No certificates
or scrip or shares of Parent Common Stock or book-entry credit therefor
representing fractional shares of Parent Common Stock shall be issued upon the
surrender for exchange of Certificates and such fractional share interests will
not entitle the owner thereof to vote or to have any rights of a stockholder of
Parent or a holder of shares of Parent Common Stock.
 
(b)           Notwithstanding any other provision of this Agreement, each holder
of shares of Company Common Stock exchanged pursuant to the Merger who would
otherwise have been entitled to receive a fraction of a share of Parent Common
Stock (after taking into account all Certificates delivered by such holder)
shall receive, in lieu thereof, cash (without interest) in an amount equal to
the product of (i) such fractional part of a share of Parent Common Stock
multiplied by (ii) the Parent Reference Price.  As promptly as practicable after
the determination of the amount of cash, if any, to be paid to holders of
fractional interests, the Exchange Agent shall so notify Parent, and Parent
shall cause the Exchange Agent to forward payments to such holders of fractional
interests subject to and in accordance with the terms hereof.

 
7

--------------------------------------------------------------------------------

 


2.6           Termination of Exchange Fund.  Any portion of the Exchange Fund
which remains undistributed to the holders of Certificates or Book Entry Shares
for one year after the Effective Time shall be delivered to the Surviving
Company or otherwise on the instruction of the Surviving Company, and any
holders of Certificates or Book Entry Shares who have not theretofore complied
with this Article II shall thereafter look only to the Surviving Company or
Parent (subject to abandoned property, escheat or other similar laws) for the
Merger Consideration with respect to the shares of Company Common Stock formerly
represented thereby to which such holders are entitled pursuant to Section 1.8,
any cash in lieu of fractional shares of Parent Common Stock to which such
holders are entitled pursuant to Section 2.5 and any dividends or distributions
with respect to shares of Parent Common Stock to which such holders are entitled
pursuant to Section 2.3.
 
2.7           No Liability.  None of Parent, Merger Sub, the Company, the
Surviving Company or the Exchange Agent shall be liable to any Person in respect
of any Merger Consideration from the Exchange Fund delivered to a public
official pursuant to any applicable abandoned property, escheat or similar law.
 
2.8           Investment of the Exchange Fund.  Any funds included in the
Exchange Fund may be invested by the Exchange Agent, as directed by Parent;
provided that such investments shall be in obligations of or guaranteed by the
United States of America and backed by the full faith and credit of the United
States of America or in commercial paper obligations rated A-1 or P-1 or better
by Moody’s Investors Services, Inc. or Standard & Poor’s Corporation,
respectively.  Any interest and other income resulting from such investments
shall promptly be paid to Parent.
 
2.9           Lost Certificates.  If any Certificate shall have been lost,
stolen or destroyed, upon the making of an affidavit of that fact by the Person
claiming such Certificate to be lost, stolen or destroyed and, if required by
the Surviving Company, the posting by such Person of a bond in such reasonable
amount as the Surviving Company may direct as indemnity against any claim that
may be made against it with respect to such Certificate or other documentation
(including an indemnity in customary form) requested by Parent, the Exchange
Agent will deliver in exchange for such lost, stolen or destroyed Certificate
the applicable Merger Consideration with respect to the shares of Company Common
Stock formerly represented thereby, any cash in lieu of fractional shares of
Parent Common Stock, and unpaid dividends and distributions on shares of Parent
Common Stock deliverable in respect thereof, pursuant to this Agreement.
 
2.10         Withholding Rights.  Each of the Surviving Company and Parent shall
be entitled to deduct and withhold from the consideration otherwise payable
pursuant to this Agreement to any holder of shares of Company Common Stock such
amounts as it is required to deduct and withhold with respect to the making of
such payment under the Code and the Treasury Regulations, or any provision of
state, local or foreign tax law.  To the extent that amounts are so withheld by
the Surviving Company or Parent, as the case may be, such withheld amounts shall
be treated for all purposes of this Agreement as having been paid to the holder
of the shares of Company Common Stock, in respect of which such deduction and
withholding was made by the Surviving Company or Parent, as the case may be.

 
8

--------------------------------------------------------------------------------

 

 
2.11         Further Assurances.  At and after the Effective Time, the officers
and directors of the Surviving Company will be authorized to execute and
deliver, in the name and on behalf of the Company or Merger Sub, any deeds,
bills of sale, assignments or assurances and to take and do, in the name and on
behalf of the Company or Merger Sub, any other actions and things to vest,
perfect or confirm of record or otherwise in the Surviving Company any and all
right, title and interest in, to and under any of the rights, properties or
assets acquired or to be acquired by the Surviving Company as a result of, or in
connection with, the Merger.
 
2.12         Stock Transfer Books.  At the close of business, Boston time, on
the day the Effective Time occurs, the stock transfer books of the Company shall
be closed and there shall be no further registration of transfers of shares of
Company Common Stock thereafter on the records of the Company.  From and after
the Effective Time, the holders of Certificates shall cease to have any rights
with respect to such shares of Company Common Stock formerly represented
thereby, except as otherwise provided herein or by law.  On or after the
Effective Time, any Certificates presented to the Exchange Agent or Parent for
any reason shall be converted into the Merger Consideration with respect to the
shares of Company Common Stock formerly represented thereby, any cash in lieu of
fractional shares of Parent Common Stock to which the holders thereof are
entitled pursuant to Section 2.5 and any dividends or other distributions to
which the holders thereof are entitled pursuant to Section 2.3.
 
ARTICLE III.

 
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  Except as
disclosed in (i) the Company SEC Reports filed prior to the date hereof (other
than in the “Risk Factors” or “Forward Looking Statements” sections thereof), or
(ii) the disclosure schedule delivered by the Company to Parent prior to the
execution of this Agreement (the “Company Disclosure Schedule”) (which Company
Disclosure Schedule sets forth, among other things, items the disclosure of
which is necessary or appropriate either in response to an express disclosure
requirement contained in a provision hereof or as an exception to one or more
representations or warranties contained in this Section 3.1, or to one or more
of the Company’s covenants contained herein; provided, however, that disclosure
in any Section of the Company Disclosure Schedule shall apply only to the
indicated Section of this Agreement except to the extent that it is reasonably
apparent that such disclosure is relevant to another Section of this Agreement,
and provided, further, that, notwithstanding anything in this Agreement to the
contrary, the mere inclusion of an item in such Schedule as an exception to a
representation or warranty shall not be deemed an admission that such item
represents a material exception or material fact, event or circumstance or that
such item has had or would be reasonably likely to have a Material Adverse
Effect on the Company), the Company hereby represents and warrants to Parent and
Merger Sub that:

 
9

--------------------------------------------------------------------------------

 

 
(a)           Organization and Qualification.  The Company and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, with the corporate or similar
power and authority to own and operate its business as presently conducted. The
Company and each of its Subsidiaries is duly qualified as a foreign corporation
or other entity to do business and is in good standing in each jurisdiction
where the character of its properties owned or held under lease or the nature of
its activities makes such qualification necessary, except for such failures of
the Company and any of its Subsidiaries to be so qualified as would not
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company.  The Company has previously made available to
Parent true and complete copies of its certificate of incorporation and by-laws
and the charter documents and by-laws or other organizational documents of each
of its Subsidiaries, as currently in effect, and neither the Company nor any of
its Subsidiaries is in violation of its respective charter documents and by-laws
or other organizational documents in any material respects.
 
(b)           Authorization; Validity and Effect of Agreement.  The Company has
the requisite corporate power and authority to execute, deliver and perform its
obligations under this Agreement and, subject to obtaining the Required Company
Votes, to consummate the transactions contemplated hereby.  The execution and
delivery of this Agreement by the Company and the performance by the Company of
its obligations hereunder and the consummation by the Company of the
transactions contemplated hereby have been duly authorized by the Board of
Directors of the Company (acting upon the recommendation of the Special
Committee), and all other necessary corporate action on the part of the Company,
other than the adoption of this Agreement by the shareholders of the Company,
and no other corporate proceedings on the part of the Company are necessary to
authorize this Agreement and the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by the Company and
assuming due authorization, execution and delivery by Parent and Merger Sub,
constitutes a legal, valid and binding obligation of the Company, enforceable
against it in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 
10

--------------------------------------------------------------------------------

 


(c)           Capitalization.  The authorized capital stock of the Company
consists of 50,000,000 shares of Company Common Stock and 1,000,000 shares of
preferred stock, par value $0.0001 per share, of which (i) 50,000 shares are
designated Series A Junior Participating Preferred Stock (the “Company Series A
Preferred Stock”) and (ii) 1,000 shares are designated Series B Convertible
Preferred Stock (the “Company Series B Preferred Stock”).  As of December 1,
2009, 15,039,244 shares of Company Common Stock are outstanding, no shares of
Company Series A Preferred Stock are outstanding and 1,000 shares of Company
Series B Preferred Stock are outstanding.  As of December 1, 2009, 3,832,056
warrants to purchase shares of Company Common Stock are outstanding (the
“Company Warrants”).  As of December 1, 2009, no shares of Company Common Stock
and 50,000 shares of Company Series A Preferred Stock, as applicable, were
reserved for issuance and issuable upon (i) exercise of the outstanding Company
Warrants, (ii) exercise of the rights to purchase shares of Company Series A
Preferred Stock (the “Company Rights”) issued pursuant to the Rights Agreement,
dated as of August 10, 2009, between the Company and Continental Stock Transfer
& Trust Company (the “Rights Agreement”), and (iii) conversion of shares of the
Company Series B Preferred Stock.  All of the issued and outstanding shares of
Company Common Stock and Company Series B Preferred Stock are, and all shares of
Company Common Stock and Company Series A Preferred Stock which may be issued as
described in the preceding sentence, when issued in accordance with the terms
thereof, will be, validly issued, fully paid and non-assessable.  Except for the
Company Common Stock, the Company Warrants, the Company Series B Preferred Stock
and the Company Rights, there are no outstanding bonds, debentures, notes or
other indebtedness or other securities of the Company or any Subsidiary having
the right to vote (or convertible into, exercisable, or exchangeable for,
securities having the right to vote) on any matters on which stockholders of the
Company may vote, including the Merger.  Except for the Company Warrants, the
Company Series B Preferred Stock and the Company Rights, there are no options,
warrants, calls, subscriptions, convertible securities or other securities,
agreements, commitments, or obligations which would require the Company or any
of its Subsidiaries to issue, deliver or sell, or cause to be issued, delivered
or sold shares of common stock, preferred stock or any other equity securities,
or securities convertible into or exchangeable or exercisable for shares of
common stock, preferred stock or any other equity securities of Company or any
of its Subsidiaries.  Section 3.1(c) of the Company Disclosure Schedule sets
forth, as of the date hereof, a complete list of the number of shares of Company
Common Stock subject to the Company Warrants, the dates of grant of the Company
Warrants and (to the extent applicable) the exercise prices thereof.  Except as
set forth on Section 3.1(c) of the Company Disclosure Schedule, the Company has
no commitments, obligations or understandings to purchase or redeem or otherwise
acquire any shares of Company Common Stock or the capital stock of any of its
Subsidiaries or to provide funds to or make any investment (in the form of a
loan, capital contribution or otherwise) in any such Subsidiary or any other
entity.  Except as set forth on Section 3.1(c) of the Company Disclosure
Schedule, there are no stockholders’ agreements, voting trusts or other
agreements or understandings to which the Company is a party or by which it is
bound relating to the voting or registration of any shares of capital stock of
the Company or any preemptive rights with respect thereto.  As of the date
hereof, the record and beneficial ownership of and voting power in respect of,
the capital stock of the Company with respect to the signatories to the Voting
Agreement set forth in the Voting Agreement, is accurate in all material
respects.  No Subsidiary of the Company owns any Company Common Stock.

 
11

--------------------------------------------------------------------------------

 


(d)           Subsidiaries.  The only Subsidiary of the Company is Aston.  All
of the outstanding ownership interests in Aston are validly issued, fully paid,
non-assessable and free of preemptive rights, rights of first refusal or similar
rights. Except as provided by the Restated LP Agreement or disclosed on Section
3.1(d) of the Company Disclosure Schedule, the Company owns directly all of the
issued and outstanding ownership interests or securities of Aston, free and
clear of any claim, lien, pledge, option, right of first refusal or offer,
preemptive right, charge, security interest, mortgage, right-of-way, covenant,
restriction, encumbrance or other rights of third parties
(“Encumbrances”).  There are no existing options, warrants, calls,
subscriptions, convertible securities or other securities, agreements,
commitments or obligations of any character relating to the outstanding
interests or other securities of Aston, or which would require Aston or the
Company to issue or sell any shares of its capital stock, ownership interests or
securities convertible into or exchangeable for shares of its capital stock or
ownership interests.
 
(e)           Other Interests.  Neither the Company nor Aston owns, directly or
indirectly, any interest or investment in (whether equity or debt) any
corporation, partnership, limited liability company, joint venture, business,
trust or other Person (other than the Company’s ownership of Aston).
 
(f)           No Conflict; Required Filings and Consents.
 
(i)           Except as set forth in Section 3.1(f)(i) of the Company Disclosure
Schedule with respect to clause (C) below, none of the execution and delivery of
this Agreement, the performance by the Company of its obligations hereunder or
the consummation of the transactions contemplated hereby, will: (A) violate or
conflict with the Company’s certificate of incorporation or by-laws; (B)
assuming adoption of this Agreement by shareholders of the Company and assuming
satisfaction of the requirements set forth in Section 3.1(f)(ii) below, violate
any statute, law, ordinance, rule or regulation, applicable to the Company or
any of its Subsidiaries or any of their properties or assets; or (C) except for
the consents, approvals and notices required to be obtained from or delivered to
(as applicable) Clients under the Advisory Contracts pursuant to this Agreement,
violate, breach, be in conflict with or constitute a default (or an event which,
with notice or lapse of time or both, would constitute a default) under, or
permit the termination of any provision of, or result in the termination of, the
acceleration of the maturity of, or the acceleration of the performance of any
obligation of the Company or any of its Subsidiaries under, or result in the
creation or imposition of any Encumbrance upon any properties, assets or
business of the Company or any of its Subsidiaries under, any note, bond,
indenture, mortgage, deed of trust, lease, franchise, permit, authorization,
license, contract, instrument or other agreement or commitment or any order,
judgment or decree to which the Company or any of its Subsidiaries is a party or
by which the Company or any of its Subsidiaries or any of their respective
assets or properties is bound or encumbered, or give any Person the right to
require the Company or any of its Subsidiaries to purchase or repurchase any
notes, bonds or instruments of any kind except, in the case of clauses (B) and
(C), for such violations, breaches, conflicts, defaults, terminations,
accelerations, encumbrances, purchase or repurchase obligations or other
occurrences, which individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect on the Company.

 
12

--------------------------------------------------------------------------------

 

 
(ii)           Except for (A) the pre-merger notification requirements of the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the rules
and regulations thereunder (the “HSR Act”), (B) state securities or “blue sky”
laws (the “Blue Sky Laws”), (C) applicable requirements of the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder (the
“Securities Act”), (D) rules and reporting requirements of the OTC Bulletin
Board, (E) the filing of the Certificate of Merger pursuant to the DGCL and the
DLLCA, (F) applicable requirements, if any, of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder (the
“Exchange Act”), and (G) the consents, approvals and notices required or
contemplated under the Investment Company Act of 1940, as amended (the
“Investment Company Act”), no consent, approval or authorization of, permit
from, notice to, or declaration, filing or registration with, any Governmental
Authority is required to be made or obtained by the Company or its Subsidiaries
in connection with the execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby.
 
(g)          Compliance.  (i) The Company and each of its Subsidiaries is in
compliance with all foreign, federal, state and local laws and regulations
applicable to its operations or with respect to which compliance is a condition
of engaging in the business thereof, except for such failure as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company.  Neither the Company nor any of its Subsidiaries
has received any notice from a Governmental Authority asserting a failure, or
possible failure, to comply with any such law or regulation, the subject of
which notice has not been resolved, except for such failure as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Company and its Subsidiaries have all permits, licenses,
grants, authorizations, easements, consents, certificates, approvals, orders and
franchises (collectively, “Permits”) from Governmental Authorities required to
conduct their respective businesses as they are now being conducted, except for
such Permits the failure of which to obtain, would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Company.  The Company and its Subsidiaries are in compliance with the terms of
the Permits, except for such noncompliance which would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on the
Company.
 
(ii)           The Company and each of its officers are in compliance in all
material respects with the applicable provisions of the Sarbanes-Oxley Act of
2002 and the related rules and regulations promulgated under such act or the
Exchange Act (the “Sarbanes-Oxley Act”).  The Company has previously disclosed
to Parent the information required to be disclosed by the Company and certain of
its officers to the Company’s Board of Directors or any committee thereof
pursuant to the certification requirements contained in Form 10-K and Form 10-Q
under the Exchange Act.  Except as permitted by the Exchange Act, since the
enactment of the Sarbanes-Oxley Act, neither the Company nor any of its
Affiliates has made, arranged or modified personal loans to any executive
officer or director of the Company.

 
13

--------------------------------------------------------------------------------

 

 
(iii)          The management of the Company has (A) designed disclosure
controls and procedures to ensure that material information relating to the
Company, including its consolidated Subsidiaries, is made known to the
management of the Company by others within those entities, and (B) disclosed,
based on its most recent evaluation prior to the date hereof, to the Company’s
auditors and the audit committee of the Company’s Board of Directors (x) any
significant deficiencies in the design or operation of internal controls which
would reasonably be expected to adversely affect the Company’s ability to
record, process, summarize and report financial data and have identified for the
Company’s auditors any weaknesses in internal controls and (y) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the Company’s internal controls.  The Company has made
available to Parent a true and complete summary of any such disclosure made by
management to the Company’s auditors and audit committee.
 
(h)          SEC Reports; Financial Statements.
 
(i)           The Company has filed or furnished each registration statement,
prospectus, proxy or information statement, form, report and other documents,
together with any amendments thereto, required to be filed or furnished by it
with the Securities and Exchange Commission (the “SEC”) since December 31, 2005
through the date hereof (collectively, the “Company SEC Reports”).  As of their
respective filing dates (and, in the case of registration statements and
proxies, their respective effectiveness and mailing dates), the Company SEC
Reports (A) complied in all material respects with the then applicable
requirements of the Securities Act, the Exchange Act and the Sarbanes-Oxley Act
and (B) did not contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. There are no outstanding comments from the SEC with
respect to any of the Company SEC Reports.  None of the Company’s Subsidiaries
is required to file periodic reports with the SEC pursuant to Section 13 or
15(d) of the Exchange Act.
 
(ii)           The audited consolidated financial statements and unaudited
consolidated interim financial statements of the Company included in the Company
SEC Reports (A) complied as to form in all material respects with the published
rules and regulations of the SEC, including those pursuant to the Sarbanes-Oxley
Act, with respect thereto in effect at the time such Company SEC Reports were
filed, (B) fairly present, in all material respects, the consolidated financial
position of the Company and its consolidated Subsidiaries as of the dates
thereof and their consolidated results of operations and cash flows for the
periods then ended and (C) have been prepared in conformity with generally
accepted accounting principles (“GAAP”) applied on a consistent basis (except as
may be indicated in the notes thereto) (subject to normal year-end adjustments
in the case of any unaudited interim financial statements).

 
14

--------------------------------------------------------------------------------

 

 
(iii)          Except as set forth in Section 3.1(h)(iii) of the Company
Disclosure Schedule, there are no liabilities or obligations of the Company or
any Subsidiary thereof of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, and there is no existing
condition, situation or set of circumstances that would be reasonably expected
to result in such a liability or obligation, other than (A) liabilities or
obligations disclosed and provided for in the consolidated balance sheet of the
Company as of September 30, 2009 included in the Company SEC Reports or referred
to in the notes thereto, (B) liabilities or obligations incurred in the ordinary
course of business consistent with past practice since September 30, 2009, or
(C) liabilities or obligations which would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Company.
 
(i)           Absence of Certain Changes.  Except as set forth in Section 3.1(i)
of the Company Disclosure Schedule and except for the transactions expressly
contemplated hereby, since December 31, 2008, (A) the Company and its
Subsidiaries have conducted their respective businesses only in the ordinary and
usual course consistent with past practices and (B) there has not been any
change, circumstance, event, development or effect that would, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect on
the Company.
 
(j)           Litigation.  As of the date hereof, there is no material action,
order, writ, injunction, judgment or decree outstanding or claim, suit,
litigation, proceeding, arbitration, investigation or inquiry by or before any
court, governmental or other regulatory or administrative agency or commission
or any other Person (an “Action”) instituted, pending or, to the knowledge of
the Company, threatened, in each case against the Company, any of its
Subsidiaries or any of the Proprietary Funds or any of their respective
properties or assets, nor is there any outstanding judgment, decree or
injunction, in each case against the Company, any of its Subsidiaries or any of
the Proprietary Funds, or any order of any Governmental Authority applicable to
the Company, any of its Subsidiaries or any of the Proprietary Funds.  There are
no material SEC inquiries or investigations, other governmental inquiries or
investigations or internal investigations pending or, to the knowledge of the
Company, threatened, regarding any accounting practices of the Company or any of
its Subsidiaries or any malfeasance by any executive officer of the Company or
any of its Subsidiaries.
 
(k)          Taxes. Except as set forth in the applicable subsection of Section
3.1(k) of the Company Disclosure Schedule:
 
(i)           The Company and each of its Subsidiaries has timely filed all Tax
Returns (including all information returns) required to be filed by it in the
manner provided by law and has timely paid (or the Company has timely paid on
behalf of such Subsidiary) all Taxes shown thereon to be due and all other
material Taxes due and owing.  All such Tax Returns are correct and complete in
all material respects.  The Company has provided adequate reserves in its most
recent audited consolidated financial statements in accordance with GAAP for any
unpaid Taxes as of the date thereof.

 
15

--------------------------------------------------------------------------------

 

 
(ii)          Neither the Company nor any of its Subsidiaries has (1) been
granted any request for waivers or extensions of time, which are currently in
effect, to assess any Taxes, or (2) requested any extensions of time, which are
currently in effect, with respect to Tax Returns that were or are due to be
filed. No power of attorney granted by either Company or any of its Subsidiaries
with respect to any Taxes is currently in force.
 
(iii)         No deficiency or claim for unpaid Taxes has been asserted in
writing against the Company or any of its Subsidiaries by a Tax Authority that
remains outstanding and unpaid.
 
(iv)         There are no Encumbrances upon the assets of the Company or any of
its Subsidiaries relating to unpaid Taxes other than Encumbrances for Taxes not
yet due and payable.
 
(v)          No audit of any Tax Return of the Company or any of its
Subsidiaries is being conducted by a Tax authority.
 
(vi)         None of the Company and its Subsidiaries is party to any Tax
allocation, indemnification or sharing agreement.
 
(vii)        None of the Company and its Subsidiaries will be required to
include any material item of income in, or exclude any material item of
deduction from, taxable income for any taxable period (or portion thereof)
ending after the Closing Date as a result of any: (1) change in method of
accounting for a taxable period ending on or prior to the Closing Date under
Code Section 481 (or any corresponding or similar provision of state, local or
foreign income Tax law); (2) “closing agreement” as described in Code Section
7121 (or any correspondeing or similar provision of state, local or foreign
income Tax law) executed on or prior to the Closing Date; or (3) installment
sale or intercompany transaction (as defined in Treasury Regulations section
1.1502-13) made on or prior to the Closing Date.
 
(viii)       Each of the Company and its Subsidiaries has withheld and paid all
material Taxes required to have been withheld and paid in connection with
amounts paid or owing to any current or former employee, independent contractor,
creditor, shareholder, or other third party.
 
(ix)           Neither the Company nor any of its Subsidiaries has been a member
of an affiliated group filing a consolidated, combined or unitary U.S. federal,
state, local or foreign income Tax Return (other than a group whose common
parent was the Company).
 
(x)           Neither the Company nor any of its Subsidiaries has any liability
for the Taxes of any Person (other than the Company and its Subsidiaries) under
U.S. Treasury Regulation section 1.1502-6 (or any similar provision of state,
local, or foreign law), as a transferee or successor, by contract, or otherwise.

 
16

--------------------------------------------------------------------------------

 

 
(xi)          Neither the Company nor any of its Subsidiaries has any requests
for rulings in respect of Taxes pending between the Company or any Subsidiary
and any Tax authority.
 
(xii)         There is no contract or agreement, plan or arrangement by the
Company or its Subsidiaries covering any Person that, individually or
collectively, would constitute compensation in excess of the deduction
limitation set forth in Section 162(m) of the Code.
 
(xiii)        At all times since its formation (1) Aston has been treated as
either a disregarded entity or as a partnership pursuant to subchapter K of the
Code (and not as a “publicly traded partnership” under Section 7704 of the Code)
for U.S. federal income Tax purposes (and for applicable state and local income
Tax purposes),  and (2) Aston has never filed an election to be treated as an
association taxable as a corporation.
 
(xiv)        Neither Company nor any of its Subsidiaries has entered into any
transactions that are or would be part of any “reportable transaction” under
Section 6011, 6111 or 6112 of the Code (or any similar provision under any state
or local law).
 
(xv)         Neither Company nor any of its Subsidiaries has constituted either
a “distributing corporation” or a “controlled corporation” (within the meaning
of Section 355(a)(1)(A) of the Code) in a distribution of stock qualifying for
tax-free treatment under Section 355 of the Code (1) in the two (2) years prior
to the date of this Agreement or (2) in a distribution which could otherwise
constitute part of a “plan” or “series of related transactions” (within the
meaning of Section 355(e) of the Code) in connection with the Merger.
 
(l)           Employee Benefits.
 
(i)           Section 3.1(l)(i) of the Company Disclosure Schedule contains a
true and complete list of each “employee benefit plan” (within the meaning of
ERISA section 3(3)), each stock purchase, stock option, restricted stock and
stock units or other equity-based plan, severance, employment,
change-in-control, fringe benefit, bonus, profit-sharing, incentive, retirement,
deferred compensation, vacation and all other employee benefit plans,
agreements, programs, policies or other arrangements relating to employment,
benefits or entitlements, whether oral or written, whether or not subject to
ERISA, under which (x) any current or former employee, director or consultant of
the Company or any of its Subsidiaries has any present or future right to
benefits and which are contributed to, sponsored by or maintained by the Company
or any of its Subsidiaries or (y) the Company or any of its Subsidiaries has any
current or contingent liability.  All such plans, agreements, programs, policies
and arrangements shall be collectively referred to as the “Company Plans”.

 
17

--------------------------------------------------------------------------------

 

 
(ii)           With respect to each Company Plan, the Company has made available
to Parent a current, accurate and complete copy thereof and, to the extent
applicable, (a) any related trust agreement, annuity contract or other funding
instrument; (b) the most recent IRS determination letter; (c) any current
summary plan description and summaries of material modifications thereto and any
employee handbook or policy manual concerning the benefits provided under a
Company Plan; and (d) for the two most recent years (1) the Form 5500 and
attached schedules, (2) audited financial statements, (3) actuarial valuation
reports, and (4) attorney’s response to auditors’ requests for information.
 
(iii)          (A) Each Company Plan has been established and administered in
accordance with its terms, and in compliance with the applicable provisions of
ERISA, the Code and other Applicable Laws; (B) each Company Plan which is
intended to be qualified within the meaning of Section 401(a) of the Code has
received a favorable determination letter from the IRS as to its qualification
or, in the case of a pre-approved plan, the underlying plan document has
received a favorable opinion or advisory letter from the IRS as to its
qualification, and nothing has occurred, whether by action or failure to act,
which would reasonably be expected to result in the loss of such qualification;
(C) no event has occurred and no condition exists which would subject the
Company or any of its Subsidiaries, either directly or by reason of its
affiliation with any of its “ERISA Affiliates” (defined as any entity or
organization which is treated as a single employer with the Company pursuant to
Sections 414(b), (c), (m) or (o) of the Code), to any material liability, Tax,
fine or penalty imposed by ERISA or, the Code with respect to any Company Plan;
(D) with respect to any Company Plan, (i) no actions, suits or claims (other
than routine claims for benefits in the ordinary course) are pending or, to the
knowledge of the Company, threatened, (ii) to the knowledge of the Company, no
facts or circumstances exist that would reasonably be expected to give rise to
any such actions, suits or claims; and (iii) the Company has not received notice
that any administrative investigation, audit or other administrative proceeding
by the Department of Labor, the IRS or other governmental agencies is pending or
in progress and, to the knowledge of the Company, none are threatened; and (E)
neither the Company nor any other party has engaged in a prohibited transaction,
as such term is defined under Section 4975 of the Code or ERISA section 406,
which would subject the Company or Parent to any material Taxes, penalties or
other liabilities under Section 4975 of the Code or ERISA sections 409 or
502(i).
 
(iv)         Except as disclosed in Section 3.1(l)(iv) of the Company Disclosure
Schedule, (A) neither the Company nor any ERISA Affiliate has any plan that has
been announced to employees in writing or any legally binding commitment to any
employees to create any additional plans that would be Company Plans if in
existence on the date of this Agreement, or to amend or modify any existing
Company Plan except as required by Applicable Law; and (B) no Company Plan
provides for medical or health benefits (through insurance or otherwise) or
provides for the continuation of such benefits or coverage for any participant
or any dependent or beneficiary of any participant after such participant’s
retirement or other termination of employment, except as may be required by Part
6 of Subtitle B of Title I of ERISA and Section 4980B of the Code (“COBRA”).

 
18

--------------------------------------------------------------------------------

 

 
(v)          No Company Plan exists that, as a result of the execution of this
Agreement or the transactions contemplated by this Agreement (whether alone or
in connection with any subsequent event(s)), would reasonably be expected to
result in (A) the payment to any current or former employee, director or
consultant of any money or other property, (B) the provision of any benefits or
other rights of any such employee, director or consultant, or (C) the increase,
acceleration or provision of any payments, benefits or other rights to any such
employee, director or consultant, whether or not any such payment, right or
benefit would constitute a “parachute payment” within the meaning of Section
280G of the Code.
 
(vi)          (x) No “accumulated funding deficiency” as such term is defined in
ERISA section 302 and Section 412 of the Code (whether or not waived) has
occurred with respect to any Company Plans, where any such liability remains
outstanding; and (y) no event or condition exists with respect to any Company
Plan that would be deemed a “reportable event” within the meaning of ERISA
section 4043 that would reasonably be expected to result in a liability to the
Company or any of its ERISA Affiliates.
 
(vii)        Neither the Company nor any Subsidiaries nor any ERISA Affiliate
has, in the last six years, contributed to, or withdrawn in a partial or
complete withdrawal from, or has or has in the last six years had any liability
or obligation in respect of any “multiemployer plan” (as defined in ERISA
section 3(37).  No Company Plan is a “multiple employer welfare arrangements” or
a “multiple employer plan” as described in ERISA Section 3(40) or Section 413(c)
of the Code, respectively.
 
(viii)       No Company Plan is a collateral assignment split-dollar life
insurance program which covers, or otherwise provides for “personal loans” to,
executive officers (within the meaning of Section 402 of the Sarbanes-Oxley
Act).
 
(m)         Contracts.  Each Contract of the Company and its Subsidiaries is
(i) valid and binding on the Company or Subsidiary party thereto, (ii)
enforceable by the Company or the Subsidiary party thereto, except as
enforceability may be limited by bankruptcy, insolvency, moratorium and other
similar Applicable Law affecting executors’ rights generally and by general
principles of equity and (iii) in full force and effect, and there are no
defaults thereunder by the Company or its Subsidiaries or, to the knowledge of
the Company, by any other party thereto, except for any such failure to be
valid, binding and enforceable and in full force and effect or default which
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on the Company.  In the event the consents set forth in
Section 3.1(f)(i) of the Company Disclosure Schedule, and with respect to the
Advisory Contracts, those Consents set forth in Section 3.1(z) of the Company
Disclosure Schedule, are obtained, each such Contract as to which consent (and,
in the case of Advisory Contracts, Consent) is received will remain valid and
effective in accordance with its respective terms (other than Advisory Contracts
which by their terms and/or under Applicable Laws terminate or give rise to a
termination right upon consummation of the transactions contemplated hereby)
after giving effect to the Closing hereunder.  No event has occurred which
either entitles, or would, on notice or lapse of time or both, entitle the
holder of any indebtedness for borrowed money of the Company or any of its
Subsidiaries to accelerate, or which does accelerate, the maturity of any
Contract relating to indebtedness of the Company or any of its
Subsidiaries.  Section 3.1(m) of the Company Disclosure Schedule sets forth a
true and complete list, as of the date hereof, of each Contract to which the
Company or any Subsidiary is a party or by which any of their respective
properties or assets are bound.

 
19

--------------------------------------------------------------------------------

 

 
(n)          Labor Relations.  Neither the Company nor any of its Subsidiaries
is a party to any collective bargaining agreement or other labor union contract
applicable to persons employed by the Company or its Subsidiaries. There is no
labor strike, slowdown or work stoppage or lockout pending or, to the knowledge
of the Company, threatened against the Company or any of its Subsidiaries, there
is no unfair labor practice charge or other employment related complaint pending
or, to the knowledge of the Company, threatened against the Company or any of
its Subsidiaries, and there is no representation claim or petition pending
before the National Labor Relations Board.
 
(o)          Intellectual Property.
 
(i)           Except as disclosed on Schedule 3.1(o), the Company and/or each of
its Subsidiaries owns, or is licensed or otherwise possesses valid rights to use
all the Intellectual Property used in their businesses as currently conducted,
free of Encumbrances.  To the knowledge of the Company, the use of the Company
Intellectual Property by the Company and its Subsidiaries does not constitute an
infringement or misappropriation of any third party Intellectual Property right,
and neither the Company nor any of its Subsidiaries has received any notice from
any Person alleging that the use of any of the Company Intellectual Property or
the operation of the Company’s or its Subsidiaries’ businesses infringes,
dilutes (in the case of trademarks), or otherwise violates the Intellectual
Property of such Person.  All Company Intellectual Property purportedly owned by
the Company or any of its Subsidiaries is owned exclusively by same, free of
adverse claims of ownership (including those of current and former employees and
contractors) and will be available for use by the Surviving Company and its
Affiliates after the Effective Time for all business purposes.
 
(ii)           To the knowledge of the Company, no claims, charges, or demands
are currently pending or threatened by any Person with respect to the Company
Intellectual Property. There are no pending claims by the Company or any
Subsidiary alleging or asserting that any Person has violated, misappropriated
or infringed any of the Company Intellectual Property.  The Company and its
Subsidiaries have not licensed or otherwise permitted third parties to use any
proprietary Company Intellectual Property.

 
20

--------------------------------------------------------------------------------

 

 
(iii)          All registrations and applications for any Company Intellectual
Property owned by the Company or any of its Subsidiaries are listed in Section
3.1(o)(iii) of the Company Disclosure Schedule.
 
(p)          Affiliate Transactions.  Except as set forth in Section 3.1(p) of
the Company Disclosure Schedule, from December 31, 2005 through the date of this
Agreement there have been no transactions, agreements, arrangements or
understandings between the Company or any of its Subsidiaries, on the one hand,
and any director or executive officer of the Company or any of its Subsidiaries,
on the other hand, that would be required to be disclosed under Item 404 of
Regulation S-K under the Securities Act that have not been so disclosed.
 
(q)          Information Supplied.  (i) The information supplied or to be
supplied by the Company specifically for inclusion or incorporation in the
registration statement on Form S-4 or any amendment or supplement thereto
pursuant to which shares of Parent Common Stock issuable in the Merger will be
registered with the SEC (the “Registration Statement”) shall not at the time the
Registration Statement is declared effective by the SEC contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading. The information
supplied or to be supplied by the Company specifically for inclusion in the
proxy statement/prospectus or any amendment or supplement thereto (the “Proxy
Statement”) to be included in the Registration Statement and to be sent to the
stockholders of the Company in connection with the stockholders meeting to adopt
this Agreement and approve the Merger (collectively, the “Company Stockholders
Meeting”) shall not, on the date the Proxy Statement is mailed to the
stockholders of the Company or at the time of the Company Stockholders Meeting
or at the Effective Time, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading.  The Proxy Statement will, at the time of the
Company Stockholders Meeting, comply as to form in all material respects with
the requirements of the Exchange Act.
 
(ii)           Notwithstanding the foregoing, the Company makes no
representations or warranties with respect to information that has been or will
be supplied by Parent or Merger Sub, or their auditors, attorneys, financial
advisers, other consultants or advisers, specifically for use or incorporation
by reference in the Registration Statement or the Proxy Statement or any proxy
solicitation materials sent to fund shareholders.
 
(iii)          Any proxy solicitation materials sent to fund shareholders
pursuant to Section 5.3(c) shall not, on the date such proxy statement or other
material is mailed to such shareholders or at the Effective Time, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they are made, not misleading.

 
21

--------------------------------------------------------------------------------

 

 
(r)          Opinion of Financial Advisor.  The Special Committee has received
the written opinion of Sandler O’Neill + Partners, L.P. and the Company’s Board
of Directors has received the written opinion of Berkshire Capital Securities
LLC, each dated as of the date hereof, to the effect that, as of such date the
Merger Consideration to be received by the holders of the Company Common Stock
pursuant to the Merger is fair from a financial point of view to the holders of
such shares.  True and complete copies of such opinions will promptly be
provided to Parent.
 
(s)          Brokers.  Section 3.1(s) of the Company Disclosure Schedule sets
forth each consultant, broker, finder or investment banker that is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company. The Company has heretofore furnished to Parent a
complete and correct copy of all agreements between the Company and each such
Person.
 
(t)          Board Approval.  The Board of Directors of the Company (acting upon
the recommendation of the Special Committee), at a meeting duly called and held,
by unanimous vote (i) determined that this Agreement and the transactions
contemplated hereby, including the Merger, are advisable and fair to, and in the
best interests of, the Company and its stockholders, (ii) approved this
Agreement, the Voting Agreement (for purposes of Section 203 of the DGCL) and
the transactions contemplated hereby and thereby, including the Merger, and
(iii) resolved, subject to Section 5.5, to recommend that the holders of the
shares of Company Common Stock approve and adopt this Agreement and the
transactions contemplated hereby, including the Merger. The Company hereby
agrees to the inclusion in the Proxy Statement of the recommendation of the
Board of Directors of the Company described in this Section 3.1(t) (subject to
the right of the Board of Directors of the Company to withdraw, amend or modify
such recommendation in accordance with Section 5.5).
 
(u)          Votes Required.  The affirmative vote of the holders of a majority
of the outstanding shares of Company Common Stock and the Company Series B
Preferred Stock, voting together with the Company Common Stock as a single class
(the “Required Company Votes”) are the only votes of the holders of any class or
series of the Company’s capital stock necessary to approve and adopt this
Agreement and the transactions contemplated hereby, including the Merger. For
purposes of calculating the Required Company Votes, each share of Company Series
B Preferred Stock is entitled to the number of votes equal to the product of (i)
.75471668 times (ii) 4,500.
 
(v)          No Other Agreements to Sell the Company or its Assets.  The Company
has no legal obligation, absolute or contingent, to any other Person to sell
more than 5% of the assets of the Company, to sell more than 5% of the capital
stock or other ownership interests of the Company or any of its Subsidiaries
(other than the Company Warrants), or to effect any merger, consolidation or
other reorganization of the Company or any of its Subsidiaries or to enter into
any agreement with respect thereto.

 
22

--------------------------------------------------------------------------------

 

 
(w)         Takeover Laws; Rights Plan.
 
(i)           Subject to the accuracy of Parent’s representation set forth in
Section 3.2(m), the Company has taken all action required to be taken by it in
order to exempt this Agreement, the Voting Agreement and the transactions
contemplated hereby from, the requirements of any “moratorium”, “control share”,
“fair price” or other anti-takeover laws and regulations, including Section 203
of the DGCL.
 
(ii)           Prior to the date of this Agreement, the Company has amended the
Rights Agreement so that (x) neither the execution, delivery or performance of
this Agreement nor the consummation of the Merger will (A) cause the Company
Rights to become exercisable, (B) cause Parent or any of its Affiliates or
Associates (each as defined in the Rights Agreement) to become an Acquiring
Person (as defined in the Rights Agreement) or (C) give rise to a Distribution
Date or Stock Acquisition Date (each as defined in the Rights Agreement), and
(y) the Company Rights will expire in their entirety immediately prior to the
Effective Time without any payment being made in respect thereof.  The Company
has made available to Parent a true and complete copy of such amendment of the
Rights Agreement.
 
(x)          Regulatory Reports.  The Company, each of its Subsidiaries and each
Proprietary Fund have filed all regulatory reports, schedules, forms,
registrations and other documents, together with any amendments required to be
made with respect thereto, that they were required to file since December 31,
2005 with (i) the SEC, (ii) any applicable domestic or foreign industry
self-regulatory organization (“SRO”), including the Financial Industry
Regulatory Authority (“FINRA”), and (iii) all other applicable federal, state or
foreign governmental or regulatory agency or authority (collectively with the
SEC and the SROs, “Regulatory Agencies”), and have paid all fees and assessments
due and payable in connection therewith.  Except for normal examinations
conducted by a Regulatory Agency in the regular course of the business of the
Company and its Subsidiaries, no Regulatory Agency has initiated any proceeding
or investigation or inquiry into the business or operations of the Company, any
of its Subsidiaries or any Proprietary Fund, since December 31, 2005.  There is
no unresolved violation, criticism, or exception by any Regulatory Agency with
respect to any report or statement relating to any examinations of the Company
or any of its Subsidiaries or any Proprietary Fund.
 
(y)          Fund Filings, etc.
 
(i)           The audited balance sheets of each Investment Company for which
the Company or any of its Subsidiaries provides Investment Management Services
that is sponsored by the Company or any Subsidiary thereof and/or for which any
of them acts as a general partner, managing member or in a similar capacity
(collectively, the “Proprietary Funds”) as of October 31, 2008, October 31, 2007
and October 31, 2006, and the related financial statements for the years then
ended, as reported on by such Proprietary Fund’s independent auditors, have been
prepared in accordance with GAAP applied on a consistent basis, except as
otherwise disclosed therein, and present fairly, in all material respects, the
financial position and other financial results of each Proprietary Fund at the
dates and for the periods, stated therein.

 
23

--------------------------------------------------------------------------------

 

 
(ii)           Since October 31, 2005, each Proprietary Fund has had (and now
has) all material permits, licenses, certificates of authority, orders and
approvals of, and have made all material filings, applications and registrations
with, Regulatory Agencies that are required (including by the rules of any SRO)
in order to permit each of them to carry on its respective business as presently
conducted, and such material permits, licenses, certificates of authority,
registrations, orders and approvals are in full force and effect.  The conduct
of its respective business by each Proprietary Fund has not, since October 31,
2005, and currently does not, violate or infringe any material domestic
(federal, state or local) or foreign law, statute, ordinance, license, rule or
regulation including those of the SROs.
 
(iii)          Each of the Company and its Subsidiaries and their officers, and
employees that are required to be registered as investment advisers,
broker-dealers, registered representatives, sales persons or in any
commodities-related capacity with the SEC, the securities commission, the
National Futures Association, FINRA or any state or any SRO is duly registered
as such and such registration is in full force and effect, except where the
failure to be so registered or to have such registration in full force and
effect would, individually or in the aggregate, not reasonably be expected to
have a Material Adverse Effect on the Company.
 
(iv)         There are no proceedings pending (or, to the knowledge of the
Company, threatened, nor to the knowledge of the Company has any event occurred
or does any condition exist that is reasonably likely to form the basis for any
proceeding) that are reasonably likely to result in the revocation, cancellation
or suspension, or any adverse modification, of any material permit, license,
certificate of authority, order or approval referred to in Section 3.1(y)(iii),
Section 3.1(y)(vii) or Section 3.1(y)(viii) that would reasonably be expected to
have a Material Adverse Effect on the Company, and the execution and delivery of
this Agreement and the consummation of any transactions contemplated hereby will
not result in any such revocation, cancellation, suspension or modification
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect on the Company.
 
(v)          None of the Company, any of its Subsidiaries or any Proprietary
Funds, or any officer, director or employee thereof, is a party or subject to
any order, judgment or decree (other than exemptive orders) relating to its
business with or by any federal, state, local or foreign Regulatory Agencies,
except where such order, judgment or decree, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect on the
Company.

 
24

--------------------------------------------------------------------------------

 


(vi)         Since December 31, 2005, there has existed no “out of balance”
condition, pricing error or similar condition with respect to any customer
account maintained by the Company or any Subsidiary, or any Proprietary Fund,
except for such conditions, individually or in the aggregate, as have since been
rectified and have not had and would not reasonably be expected to have a
Material Adverse Effect on the Company.
 
(vii)        Section 3.1(y)(vii) of the Company Disclosure Schedule sets forth a
complete list as of the date of this Agreement of the Company and each
Subsidiary of the Company which is registered or licensed as (i) a broker-dealer
under the Exchange Act or under any similar state or foreign laws, (ii) a
futures commission merchant, commodities trading adviser, commodity pool
operator or introducing broker under the Commodities and Futures Trading Act or
under any similar state or foreign laws, (iii) an investment adviser under the
Investment Advisers Act of 1940, as amended (the “Investment Advisers Act”), or
under any similar state or foreign laws, (iv) a bank or trust company, or (v) an
insurance company, in each case together with a listing of all such
registrations and licenses held with all applicable Regulatory Agencies.
 
(viii)       Section 3.1(y)(viii) of the Company Disclosure Schedule sets forth
a complete list as of the date of this Agreement of all securities exchanges,
commodities exchanges, boards of trade and similar organizations in which
Company and its Subsidiaries hold memberships or have been granted trading
privileges.
 
(ix)          Each current prospectus (which term, as used in this Agreement,
shall include any related statement of additional information and any private
placement memorandum), as amended or supplemented, relating to each Proprietary
Fund, and all current supplemental advertising and marketing material relating
to each Proprietary Fund complies with the Securities Act and the Investment
Company Act, applicable state laws and, where applicable, the rules of FINRA,
except for noncompliance which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on the Company.  None
of such prospectuses, amendments, supplements or supplemental advertising and
marketing materials, as of their respective dates, included an untrue statement
of a material fact or omitted to state a material fact necessary in order to
make the statements made therein, in the light of the circumstances under which
they were made, not misleading.
 
(z)          Advisory Contracts; Funds and Clients.
 
(i)           The aggregate dollar amount of assets under management by Aston as
of November 30, 2009 (the “Base Date”) is accurately set forth in Section 3.1(z)
of the Company Disclosure Schedule.
 
(ii)           Set forth in Section 3.1(z) of the Company Disclosure Schedule is
a list as of the Base Date of all Advisory Contracts, setting forth with respect
to each such Advisory Contract:

 
25

--------------------------------------------------------------------------------

 


(a)  The name of the Client (provided, that, solely for purposes of this Section
3.1(z), in the case of any Proprietary Fund or Program Sponsor, “Client” shall
include the Proprietary Fund and the Program Sponsor and each investor or
participant therein (as applicable) falling within the definition of “Client”
that, to the knowledge of the Company, has at least $25,000,000 invested in such
Proprietary Fund or Program Sponsor) under such Advisory Contract, indicating
any such Client that is (A) the Company, (B) a controlled Affiliate of the
Company, (C) a director, officer, shareholder, owner or employee of any of the
foregoing or an Immediate Family member of any such director, officer,
shareholder, owner or employee or (D) a trust or collective investment vehicle
in which any of the foregoing is a holder of a beneficial interest (any of the
foregoing Clients described in clauses (A)-(D) above, a “Related Client”);
 
(b)  The amount of assets under management by Aston pursuant to such Advisory
Contract, the nature of the Investment Management Services (i.e., discretionary
or non-discretionary) provided and, if such Advisory Contract is pursuant to a
“wrap” program or managed account program with a third-party sponsor, the
identity of the third-party sponsor thereof;
 
(c)  (i) The fee schedule in effect with respect to such Advisory Contract
(which, for the avoidance of doubt, shall be the gross fee payable to Aston
prior to any netting or reduction for Fee Reductions) (including identification
of any applicable sub-components of such fees, e.g., investment management fees
versus “wrap” fees that include other services, fees for any other services,
etc., as applicable), (ii) the amount of any Fee Reductions (including the
identification of each component of any such Fee Reductions), (iii) any other
fees payable by the Client in connection with Investment Management Services
provided by Aston, other than pursuant to such Advisory Contract, and (iv) any
fees or other payments required to be paid by the Company or any of its
Subsidiaries to third parties or employees in connection with such Advisory
Contract and/or the relationship with such Client;
 
(d)  The manner of (A) consent required for the “assignment” under applicable
laws and such Advisory Contract by Aston of such Advisory Contract resulting
from the consummation of the transactions contemplated by this Agreement for
those Advisory Contracts which do not expire or terminate or give rise to a
right of expiration or termination (by their terms and/or under applicable law)
as a result of the consummation of such transactions (which contracts are so
specifically identified on Section 3.1(z) of the Company Disclosure Schedule) or
(B) approval required for the execution and delivery of a new Advisory Contract
between Aston and such Client in connection with the transactions contemplated
by this Agreement  (including without limitation, in the case of a Proprietary
Fund, an indication of whether or not approval is required from the
shareholders, owners, members or partners of such Proprietary Fund with respect
thereto) for those Advisory Contracts that will expire or terminate or give rise
to a right of expiration or termination (by their terms and/or under applicable
laws) as a result of the consummation of such transactions (which contracts are
so specifically identified on Section 3.1(z) of the Company Disclosure
Schedule), in each case so that such existing or new Advisory Contract (as
applicable) will be duly and validly authorized and approved under all
applicable laws and the terms of any contracts, agreements and other instruments
relating thereto, and will be in full force and effect between Aston and such
Client (or the sponsor thereof or investment adviser thereto, in the case of a
Proprietary Fund or Program Sponsor, if applicable) as of immediately following
the Closing; and

 
26

--------------------------------------------------------------------------------

 

 
(e)         The Revenue Run-Rate of such Advisory Contract.
 
Except as specifically described in Section 3.1(z) of the Company Disclosure
Schedule by express disclosure thereon relating to a particular Advisory
Contract, there are no contracts, agreements, arrangements or understandings
pursuant to which the Company or any of its Affiliates or employees or
representatives of any of them has undertaken or agreed to cap, waive, offset,
reimburse or otherwise reduce any or all fees or charges payable by or with
respect to any of the Clients set forth in Section 3.1(z) of the Company
Disclosure Schedule.  As of the date hereof, except as is set forth in Section
3.1(z) of the Company Disclosure Schedule, no Client of Aston (or, in the case
of a Client that is a Proprietary Fund or Program Sponsor, underlying investors,
beneficiaries or participants therein, as applicable) has, to the knowledge of
the Company, expressed to the Company or any of its Affiliates or any employees
or representatives of any of them (or, in the case of an investor, beneficiary
or participant in a Proprietary Fund or Program Sponsor, to the Proprietary Fund
or Program Sponsor) an intention to terminate or reduce its investment
relationship with Aston or adjust the fee schedule with respect to any contract
in a manner which would reduce the fees or other payments to Aston (including
after giving effect to the Closing) in connection with such Client
relationship.  None of the Aston Management Owners, the Company or any of its
Affiliates provides Investment Management Services to any Person other than
pursuant to a written Advisory Contract set forth in Section 3.1(z) of the
Company Disclosure Schedule.  None of the Company or any of its Affiliates other
than Aston provides, or has ever provided Investment Management Services to any
Person, and is not, and has at no time been, a party to any Advisory Contract.
 
(f)  Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the Company, (x) each Advisory
Contract has at all times since its effective date been (and currently is) duly
authorized, executed and delivered by Aston and, to the knowledge of the
Company, each other party thereto and, to the extent applicable, adopted and
subsequently renewed in compliance with Section 15 of the Investment Company
Act, and at all such times has been a valid and binding agreement of Aston and,
to the knowledge of the Company, each other party thereto, enforceable in
accordance with its terms (subject to bankruptcy, insolvency, moratorium,
fraudulent transfer and similar laws affecting creditors’ rights generally and
to general equity principles), and (y) Aston has been at all times since
November 30, 2006 (and currently is) in compliance with the material terms of
each Advisory Contract to which it is a party (including the applicable
investment guidelines and restrictions thereunder, where applicable), and no
event has occurred or condition exists that constitutes or with notice or the
passage of time would reasonably be expected to constitute a default thereunder.

 
27

--------------------------------------------------------------------------------

 

 
(g)  Each Client to which Aston provides Investment Management Services that is
(i) an employee benefit plan, as defined in Section 3(3) of ERISA, that is
subject to the fiduciary responsibility provisions of Title I of ERISA or to
Section 4975 of the Code, or (ii) a person acting on behalf of such plan, or
(iii) an entity whose assets include the assets of such a plan, within the
meaning of Section 3(42) of ERISA and applicable regulations of the Department
of Labor (any such plan, person or entity, an “ERISA Client”) has been managed
by Aston such that Aston in the provision of such services is in compliance in
all material respects with the applicable requirements of ERISA and Section 4975
of the Code.  Section 3.1(z) of the Company Disclosure Schedule identifies each
Client that is an ERISA Client with a footnote to that effect.  Aston meets the
Advisers Act registration, minimum assets under management and minimum
shareholders’ or partners’ equity requirements to qualify as a qualified
professional asset manager (a “QPAM”) under Prohibited Transaction Class
Exemption 84-14) (the “QPAM Exemption”).  Aston is not disqualified from relying
on the QPAM Exemption with respect to transactions negotiated for ERISA Clients
due to the application of Section I(e) or Section I(g) of the QPAM Exemption.
 
(h)  Any Client that is a Proprietary Fund is identified as such on Section
3.1(z) of the Company Disclosure Schedule with a footnote to that effect.  Any
Client that is a Program Sponsor is identified as such on Section 3.1(z) of the
Company Disclosure Schedule with a footnote to that effect.  Other than the
Proprietary Funds, no Subsidiary of the Company provides Investment Management
Services to or through (i) any issuer or other Person that is an investment
company, unit trust or SICAV (or similar Person) (within the meaning of the
Investment Company Act), (ii) any issuer or other Person that would be an
investment company, unit trust or SICAV (or similar Person) (within the meaning
of the Investment Company Act) but for the exemptions contained in Section
3(c)(1), Section 3(c)(7), the final clause of Section 3(c)(3) or the third or
fourth clauses of Section 3(c)(11) of the Investment Company Act, or (iii) any
issuer or other Person that is or is required to be registered under the laws of
the appropriate securities regulatory authority in the jurisdiction in which the
issuer is domiciled (other than the United States or the states thereof), which
is or holds itself out as engaged primarily in the business of investing,
reinvesting or trading in securities. At no time during the past five years has
the Company or any of its Subsidiaries had “custody” of client funds within the
meaning of Rule 206(4)-2 under the Advisers Act or any other similar laws.
 
(i)  To the knowledge of the Company, no controversy or disagreement exists
between the Company or any of its Subsidiaries and any Client.
 
(j) No exemptive orders, “no-action” letters or similar exemptions or regulatory
relief have been obtained, nor are any requests pending therefor, by or with
respect to (i) the Company or any of its Subsidiaries, (ii) any officer, member
of the board of managers, partner, shareholder, owner, employee or
representative, as applicable, of the Company or any of its Subsidiaries or
(iii) any Client (in connection with the provision of Investment Management
Services to such Client) except as set forth on Section 3.1(z) of the Company
Disclosure Schedule.

 
28

--------------------------------------------------------------------------------

 

 
(k) With respect to each Client, except as would not reasonably be expected to
have a Material Adverse Effect on the Company, each investment made by the
Company or any of its Subsidiaries or on behalf of such Client has been made in
all material respects in accordance with such Client’s investment policies,
guidelines and restrictions set forth in (or otherwise provided to the Company
or any of its Subsidiaries pursuant to or in connection with) its Advisory
Contract in effect at the time the investments were made, and has been held
thereafter in all material respects in accordance with such investment policies,
guidelines and restrictions.
 
(aa)        Regulatory Compliance. Except where the violation of any of the
representations and warranties contained in this Section 3.1(aa), individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect on the Company:
 
(i)            (A) Each Proprietary Fund required by law to be so registered is
duly registered as an investment company under the Investment Company Act; (B)
the shares of each Proprietary Fund are duly and validly issued, fully paid and
nonassessable and are qualified for sale, or an exemption therefrom is in full
force and effect; (C) all outstanding shares of each Proprietary Fund that were
required to be registered under the Securities Act have been sold pursuant to an
effective registration statement filed thereunder; and (D) in the case of
prospectuses applicable to the Proprietary Funds, no such prospectus contained,
as of its effective date, any untrue statement of a material fact or omitted to
state a material fact required to be stated therein in order to make the
statements therein not misleading or is subject to any stop order similar order
restricting its use.
 
(ii)           Each Fund that is a registered Investment Company has duly
adopted procedures pursuant to Rule 17e-1 under the Investment Company Act, to
the extent applicable.
 
(iii)          The Company and each of its Subsidiaries has adopted a formal
code of ethics (to the extent required under Applicable Law) and a written
policy regarding insider trading.  Such code and policy comply, in all material
respects, to the extent applicable thereto, with Section 17(j) of the Investment
Company Act, Rule 17j-1 thereunder and Section 204A of the Investment Advisers
Act, respectively.  The policies of the Company and its Subsidiaries with
respect to avoiding conflicts of interest are as set forth in their most recent
Forms ADV and BD (or incorporated by reference therein) (as applicable).  As of
the date hereof, there have been no material violations or allegations of
material violations of such policies that have occurred or been made, except as
reflected in compliance reports submitted to the applicable Board of Directors.

 
29

--------------------------------------------------------------------------------

 


(iv)         Neither the Company, any of its Subsidiaries nor any Proprietary
Fund, and, to the Company’s knowledge, no person “associated” (as defined under
the Investment Advisers Act) with the Company, any of its Subsidiaries or any
Proprietary Fund, has for a period not less than five years prior to the date
hereof been convicted of any crime or is or has been subject to any
disqualification that would be a basis for denial, suspension or revocation of
registration of an investment adviser under Section 203(e) of the Investment
Advisers Act or Rule 206(4)-4(b) thereunder or of a broker-dealer under Section
15 of the Exchange Act, or for disqualification as an investment adviser for any
registered Investment Company pursuant to Section 9(a) of the Investment Company
Act, and to the Company’s knowledge there is no basis for, or proceeding or
investigation that is reasonably likely to become the basis for, any such
disqualification, denial, suspension or revocation.
 
(v)          Each Proprietary Fund that is eligible to elect to be treated as a
“regulated investment company” under Subchapter M of Chapter 1 of Subtitle A of
the Code has so elected, and each such Proprietary Fund has qualified as a
“regulated investment company” and each such Proprietary Fund has complied with
all applicable provisions of law necessary to preserve and retain such
Proprietary Fund’s election and status as a regulated investment company. Each
Proprietary Fund has timely filed all federal, state, local and foreign income
and other Tax Returns that such Proprietary Fund is required to file.
 
(bb)       Agreements with Regulatory Agencies.  None of the Company, any of its
Subsidiaries or any Proprietary Fund is subject to any material cease-and-desist
or other order issued by, or is a party to any written agreement, consent
agreement or memorandum of understanding with, or is a party to any commitment
letter or similar undertaking to, or is subject to any order or directive issued
by, or is a recipient of any supervisory letter from or has adopted any board
resolutions at the request of, any Regulatory Agency or other Governmental
Authority that restricts the conduct of its business or that in any manner
relates to its capital adequacy, its credit policies, its management or its
business (each, a “Company Regulatory Agreement”), nor has the Company, any of
its Subsidiaries or any Proprietary Fund been advised since December 31, 2005 by
any Regulatory Agency or other Governmental Authority that it is considering
issuing or requesting any such Company Regulatory Agreement.
 
(cc)        Books and Records.  The books, records and accounts of the Company
and each of its Subsidiaries are maintained, in all material respects, in
accordance with the requirements of Section 13(b)(2) of the Exchange Act
(regardless of whether the Company or its Subsidiaries are subject to that
section), including the maintenance of a system of internal controls that
provides reasonable assurance that (i) transactions are executed with
management’s authorization; (ii) transactions are recorded as necessary to
permit preparation of the consolidated financial statements of the Company and
to maintain accountability for the Company’s consolidated assets; (iii) access
to the Company’s assets is permitted only in accordance with management’s
authorization; (iv) the reporting of the Company’s assets is compared with
existing assets at reasonable intervals; and (v) accounts, notes and other
receivables and inventory are recorded accurately, and proper and adequate
procedures are implemented to effect the collection thereof on a current and
timely basis.

 
30

--------------------------------------------------------------------------------

 

 
(dd)       Bank Holding Company Act; FDIC.  Neither the Company nor any of its
Subsidiaries owns or “controls” (as defined in Section 2(a)(2) of the Bank
Holding Company Act of 1956, as amended, and the rules and regulations
promulgated thereunder (the “BHCA”)) a “bank” (as defined in Section 2(c) of the
BHCA) or a “bank holding company” (as defined in Section 2(a)(i) of the
BHCA).  Neither the Company nor any of its Subsidiaries is an “insured
depository institution” under the Federal Deposit Insurance Act.
 
(ee)       Performance Records.  The Company has made available to Parent true
and complete copies of all of its records of the basis for calculating the
performance or rate of return of the Clients, as required by the Advisers Act,
the rules and regulations promulgated thereunder, and applicable “no-action”
letters, since inception.
 
(ff)         No Other Representations and Warranties.  Except for the
representations and warranties contained in this Section 3.1, each of Parent and
Merger Sub acknowledges that neither the Company, nor any other Person on behalf
of the Company, makes or has made any other express or implied representation or
warranty with respect to the Company or with respect to any other information
provided to Parent or Merger Sub.  Neither the Company nor any other Person
shall have or be subject to any liability or indemnification obligation to
Parent, Merger Sub or any other Person resulting from the distribution to Parent
or Merger Sub, or Parent’s or Merger Sub’s use of, any such information,
including any information, documents, projections, forecasts or other material
made available to Parent or Merger Sub in certain “data rooms” or management
presentations in expectation of the transactions contemplated by this Agreement.
 
3.2          Representations and Warranties of Parent and Merger Sub.  Except as
disclosed in (i) the Parent SEC Reports filed prior to the date hereof (other
than in the “Risk Factors” or “Forward Looking Statements” sections thereof), or
(ii) the disclosure schedule delivered by Parent to the Company prior to the
execution of this Agreement (the “Parent Disclosure Schedule”) (which Parent
Disclosure Schedule sets forth, among other things, items the disclosure of
which is necessary or appropriate either in response to an express disclosure
requirement contained in a provision hereof or as an exception to one or more
representations or warranties contained in this Section 3.2, or to one or more
of Parent’s covenants contained herein, provided, however, that disclosure in
any Section of the Parent Disclosure Schedule shall apply only to the indicated
Section of this Agreement except to the extent that it is reasonably apparent
that such disclosure is relevant to another Section of this Agreement, and
provided, further that, notwithstanding anything in this Agreement to the
contrary, the mere inclusion of an item in such schedule as an exception to a
representation or warranty shall not be deemed an admission that such item
represents a material exception or material fact, event or circumstance or that
such item has had or would be reasonably likely to have a Material Adverse
Effect on Parent), Parent and Merger Sub hereby, jointly and severally,
represent and warrant to the Company that:

 
31

--------------------------------------------------------------------------------

 

 
(a)           Organization and Qualification.  Parent is duly organized, validly
existing and in good standing under the laws of the State of Delaware, with the
corporate power and authority to own and operate its business as presently
conducted.  Merger Sub is duly organized, validly existing and in good standing
under the laws of the State of Delaware.  Parent is duly qualified as a foreign
corporation or other entity to do business and is in good standing in each
jurisdiction where the character of its properties owned or held under lease or
the nature of its activities makes such qualification necessary, except for such
failures of Parent to be so qualified as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Parent.  Each of Parent and Merger Sub has previously made available to the
Company, true and correct copies of its certificate of incorporation and
by-laws, certificate of formation and limited liability company agreement, as
the case may be, in each case as currently in effect.
 
(b)           Authorization; Validity and Effect of Agreement.  Each of Parent
and Merger Sub has the requisite corporate or limited liability company power
and authority, as the case may be, to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement by each of Parent and
Merger Sub and the performance by each of Parent and Merger Sub of its
obligations hereunder, including the Merger and the issuance of Merger
Consideration by Parent, and the consummation of the transactions by Parent and
Merger Sub contemplated hereby have been duly authorized by the Board of
Directors of Parent (or a duly authorized committee thereof) and the member of
Merger Sub and all other necessary corporate or limited liability company action
on the part of Parent and Merger Sub, and, subject to the succeeding sentence,
no other corporate or limited liability company proceedings on the part of
Parent or Merger Sub are necessary to authorize this Agreement and the
transactions contemplated hereby. Following execution of this Agreement by the
parties hereto, Parent shall execute and deliver to Merger Sub a written consent
adopting this Agreement in its capacity as sole member of Merger Sub.  This
Agreement has been duly and validly executed and delivered by each of Parent and
Merger Sub and, assuming due authorization, execution and delivery by the
Company, constitutes a legal, valid and binding obligation of each of Parent and
Merger Sub, enforceable against it in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

 
32

--------------------------------------------------------------------------------

 


(c)           Capitalization.  The authorized capital stock of Parent consists
of (i) 153,000,000 shares of common stock, par value $0.01 per share, of which
(A) 150,000,000 shares have been designated as “Common Stock” (the “Parent
Common Stock”) and (B) 3,000,000 shares have been designated as “Class B
Non-Voting Common Stock” (the “Parent Class B Stock”), and (ii) 5,000,000 shares
of undesignated preferred stock, par value $0.01 per share (“Parent Preferred
Stock”). As of December 1, 2009, (i) 42,263,286 shares of Parent Common Stock
were outstanding, (ii) no shares of Parent Class B Stock were outstanding, and
(iii) no shares of Parent Preferred Stock were outstanding.  As of December 1,
2009, (i) 4,734,592 shares of Parent Common Stock were reserved for issuance and
issuable upon or otherwise deliverable under Parent’s stock award plans
(collectively, the “Parent Stock Plans”) in connection with the exercise of
outstanding stock options and the vesting of other stock awards and (ii)
8,688,858 shares of Parent Common Stock were reserved for issuance and issuable
upon conversion (subject to the occurrence of certain events) of Parent’s 3.95%
Convertible Senior Notes due 2038, Liquid Yield Option Notes due 2021, 5.10%
Convertible Trust Preferred Securities and 5.15% Convertible Trust Preferred
Securities (the “Parent Convertible Securities”).  All of the issued and
outstanding shares of Parent Common Stock are, and all shares of Parent Common
Stock which may be issued pursuant to the Parent Stock Plans or the Parent
Convertible Securities, when issued in accordance with their applicable terms,
will be, validly issued, fully paid and non assessable.  From December 1, 2009
to the date of this Agreement, no shares of Parent Preferred Stock have been
issued, and no shares of Parent Common Stock have been issued other than upon
exercise of stock options and the vesting of other stock awards and conversion
of certain Parent Convertible Securities in accordance with their terms.  As of
the date of this Agreement, except for Parent Common Stock, options to purchase
Parent Common Stock and other stock awards outstanding under the Parent Stock
Plans and the Parent Convertible Securities, there are no outstanding bonds,
debentures, notes or other indebtedness or other securities of Parent having the
right to vote (or convertible into, exercisable, or exchangeable for, securities
having the right to vote) on any matters on which stockholders of Parent may
vote.  As of the date of this Agreement, except for options to purchase Parent
Common Stock and other stock awards outstanding under Parent Stock Plans
referred to in clause (i) above and the Parent Convertible Securities listed in
clause (ii) above, and except for the transactions contemplated hereby and as
otherwise disclosed in Section 3.2(c) of the Parent Disclosure Schedule, there
are no existing options, warrants, calls, subscriptions, convertible securities
or other securities, agreements, commitments, or obligations which would require
Parent to issue, deliver or sell or cause to be issued, delivered or sold shares
of common stock, preferred stock or any other equity securities, or securities
convertible into or exchangeable or exercisable for shares of common stock,
preferred stock or any other equity securities of Parent.
 
33

--------------------------------------------------------------------------------


 
(d)         No Conflict; Required Filings and Consents.
 
(i)           Except as set forth in Section 3.2(d) of the Parent Disclosure
Schedule with respect to clause (C) below, neither the execution and delivery of
this Agreement nor the performance by each of Parent and Merger Sub of its
obligations hereunder, nor the consummation of the transactions contemplated
hereby, will:  (A) violate or conflict with Parent’s certificate of
incorporation or by-laws; (B) assuming satisfaction of the requirements set
forth in Section 3.2(d)(ii) below, violate any statute, law, ordinance, rule or
regulation, applicable to Parent or any of its Subsidiaries or any of their
properties or assets; or (C) violate, breach, be in conflict with or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or permit the termination of any provision of, or
result in the termination of, the acceleration of the maturity of, or the
acceleration of the performance of any obligation of Parent or any of its
Subsidiaries under, or result in the creation or imposition of any Encumbrance
upon any properties, assets or business of Parent or any of its Subsidiaries
under, any note, bond, indenture, mortgage, deed of trust, lease, franchise,
permit, authorization, license, contract, instrument or other agreement or
commitment or any order, judgment or decree to which Parent or any of its
Subsidiaries is a party or by which Parent or any of its Subsidiaries or any of
their respective assets or properties is bound or encumbered, or give any Person
the right to require Parent or any of its Subsidiaries to purchase or repurchase
any notes, bonds or instruments of any kind, except, in the case of clauses (B)
and (C), for such violations, breaches, conflicts, defaults, terminations,
accelerations, encumbrances, purchase or repurchase obligations or other
occurrences which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect on Parent.
 
(ii)           Except for (A) the pre-merger notification requirements of the
HSR Act, (B) Blue Sky Laws, (C) applicable requirements of the Securities Act,
(D) rules and regulations of the NYSE, (E) the filing of the Certificate of
Merger pursuant to the DGCL and the DLLCA, (F) with respect to matters set forth
in Section 3.2(d)(ii) of the Parent Disclosure Schedule, (G) applicable
requirements, if any, of the Exchange Act, and (H) the consents, approvals and
notices required or contemplated under the Investment Company Act, no consent,
approval or authorization of, permit from, notice to, or declaration, filing or
registration with, any Governmental Authority is required to be made or obtained
by Parent or its Subsidiaries in connection with the execution, delivery and
performance of this Agreement by Parent and the consummation by Parent of the
transactions contemplated hereby.
 
(e)          Compliance.  (i) Parent and each of its Subsidiaries is in
compliance with all foreign, federal, state and local laws and regulations
applicable to its operations or with respect to which compliance is a condition
of engaging in the business thereof, except for such failure as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Neither Parent nor any of its Subsidiaries has received any
notice from a Governmental Authority asserting a failure, or possible failure,
to comply with any such law or regulation, the subject of which notice has not
been resolved, except for such failure as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Parent and
its Subsidiaries have all Permits from Governmental Authorities required to
conduct their respective businesses as they are now being conducted, except for
such Permits the failure of which to obtain, would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Parent and
its Subsidiaries are in compliance with the terms of the Permits, except for
such noncompliance which would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 
34

--------------------------------------------------------------------------------

 

 
(ii)           Parent and each of its officers are in compliance in all material
respects with (A) the applicable provisions of the Sarbanes-Oxley Act and (B)
the applicable listing and corporate governance rules and regulations of the
NYSE.  Parent has previously disclosed to the Company the information required
to be disclosed by Parent and certain of its officers to Parent’s Board of
Directors or any committee thereof pursuant to the certification requirements
contained in Form 10-K and Form 10-Q under the Exchange Act.  Except as
permitted by the Exchange Act, since the enactment of the Sarbanes-Oxley Act,
neither Parent nor any of its Affiliates has made, arranged or modified personal
loans to any executive officer or director of Parent.
 
(iii)          The management of Parent has (A) designed disclosure controls and
procedures to ensure that material information relating to Parent, including its
consolidated Subsidiaries, is made known to the management of Parent by others
within those entities, and (B) disclosed, based on its most recent evaluation
prior to the date hereof, to Parent’s auditors and the audit committee of
Parent’s Board of Directors (x) any significant deficiencies in the design or
operation of internal controls which would reasonably be expected to adversely
affect Parent’s ability to record, process, summarize and report financial data
and have identified for Parent’s auditors any weaknesses in internal controls
and (y) any fraud, whether or not material, that involves management or other
employees who have a significant role in Parent’s internal controls.  Parent has
made available to the Company a true and complete summary of any such disclosure
made by management to Parent’s auditors and audit committee.
 
(f)           SEC Reports; Financial Statements.
 
(i)           Parent has filed or furnished each registration statement
prospectus, proxy or information statement, form, report or other documents,
together with any amendments thereto, required to be filed by it with the SEC
since December 31, 2005 through the date hereof (collectively, the “Parent SEC
Reports”).  As of their respective filing dates (and, in the case of
registration statements and proxies, their respective effectiveness and mailing
dates), the Parent SEC Reports (A) complied in all material respects with the
then applicable requirements of the Securities Act and the Exchange Act and the
Sarbanes-Oxley Act and (B) did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements made therein, in light of the circumstances under which
they were made, not misleading.  There are no outstanding comments from the SEC
with respect to any of the Parent SEC Reports.
 
(ii)           The audited consolidated financial statements and unaudited
consolidated interim financial statements of Parent included in the Parent SEC
Reports (A) complied as to form in all material respects with the published
rules and regulations of the SEC, including those pursuant to the Sarbanes-Oxley
Act, with respect thereto in effect at the time such Parent SEC Reports were
filed, (B) fairly present, in all material respects, the consolidated financial
position of Parent and its consolidated Subsidiaries as of the dates thereof and
their consolidated results of operations and cash flows for the periods then
ended and (C) have been prepared in conformity with GAAP applied on a consistent
basis (except as may be indicated in the notes thereto) (subject to normal
year-end adjustments in the case of any unaudited interim financial statements).

 
35

--------------------------------------------------------------------------------

 

 
(iii)          There are no liabilities or obligations of Parent or any of its
Subsidiaries of any kind whatsoever, whether accrued, contingent, absolute,
determined, determinable or otherwise, other than (A) disclosed and provided for
in the balance sheet included in Parent SEC Reports or required for in the notes
thereto, (B) liabilities or obligations incurred in the ordinary course of
business consistent with past practice since September 30, 2009, or (C)
liabilities or obligations which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
(g)         Information Supplied.  (i) The information supplied or to be
supplied by Parent specifically for inclusion or incorporation in the
Registration Statement shall not at the time the Registration Statement is
declared effective by the SEC contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The information supplied or to be supplied by
Parent specifically for inclusion in the Proxy Statement to be sent to the
stockholders of the Company in connection with the Company Stockholders Meeting
shall not, on the date the Proxy Statement is mailed to the stockholders of the
Company or at the time of the Company Stockholders Meeting or at the Effective
Time, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
(ii)           Notwithstanding the foregoing, Parent makes no representations or
warranties with respect to information that has been or will be supplied by the
Company or its auditors, attorneys, financial advisers, other consultants or
advisers, specifically for use or incorporation by reference in the Registration
Statement or the Proxy Statement.
 
(h)         Brokers.  The Company will not be liable for any brokerage, finder’s
or other fee or commission to any consultant, broker, finder or investment
banker in connection with the transactions contemplated by this Agreement based
upon arrangements made by or on behalf of Parent or Merger Sub.
 
(i)          Absence of Certain Changes.  Except as set forth in Section 3.2(i)
of the Parent Disclosure Schedule and except for the transactions expressly
contemplated hereby, since December 31, 2008, (i) Parent and its Subsidiaries
have conducted their respective businesses only in the ordinary and usual course
consistent with past practices, except for such conduct which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (ii) there has not been any change, circumstance, event,
development or effect that would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on Parent.

 
36

--------------------------------------------------------------------------------

 

 
(j)           Vote Required.  No vote of the holders of any class or series of
Parent’s capital stock is necessary to approve the issuance of shares of Parent
Common Stock pursuant to this Agreement or any of the transactions contemplated
hereby.
 
(k)          No Prior Activities.  Except as contemplated by this Agreement,
Merger Sub has not engaged in any business activities of any type or kind
whatsoever, or entered into any agreements or arrangements with any person or
entity, or become subject to or bound by any obligation or undertaking.
 
(l)           Litigation.  As of the date hereof, there is no Action instituted,
pending or, to the knowledge of Parent, threatened in writing, in each case
against Parent or any of its Subsidiaries or any of their respective properties
or assets, nor is there any outstanding Judgment against Parent or any of its
Subsidiaries or any order of any Governmental Authority applicable to Parent or
any of its Subsidiaries, except for such Actions or Judgments which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(m)         Ownership of Company Stock.  Since January 1, 2006, none of Parent
or any of its Subsidiaries or Affiliates (i) has, individually or in the
aggregate, directly or indirectly, beneficially owned any class of securities of
the Company, (ii) except as specifically contemplated hereby, are party to any
contract, arrangement or understanding for the purpose of acquiring, holding,
voting or disposing of any securities of the Company or (iii) otherwise “owns”
or has “owned” any class of securities of the Company within the meaning of
Section 203 of the DGCL. This representation shall be deemed not to be breached
unless such ownership would cause Parent or any of its Subsidiaries or
Affiliates to be deemed an “interested stockholder” as defined in Section 203 of
the DGCL.
 
(n)          Valid Issuance of Stock.  The shares of Parent Common Stock to be
issued as Merger Consideration, when issued in accordance with Section 1.6,
shall (a) be duly and validly issued, fully paid and nonassessable, (b) be free
of restrictions on transfer, other than transfer restrictions of general
applicability as may be provided under the Securities Act and other applicable
securities laws, (c) be issued in compliance with all applicable federal and
state securities laws and (d) not be subject to any preemptive rights, rights of
first refusal or similar rights.
 
(o)          No Other Representations and Warranties.  Except for the
representations and warranties contained in this Section 3.2, the Company
acknowledges that neither Parent, Merger Sub, nor any other person on behalf of
Parent or Merger Sub, makes or has made any other express or implied
representation or warranty with respect to Parent or Merger Sub or with respect
to any other information provided to the Company.  Neither Parent, Merger Sub,
nor any other person shall have or be subject to any liability or
indemnification obligation to the Company or any other person resulting from the
distribution to the Company, or the Company’s use of, any such information,
including any information, documents, projections, forecasts or other material
made available to the Company in certain “data rooms” or management
presentations in expectation of the transactions contemplated by this Agreement.

 
37

--------------------------------------------------------------------------------

 

 
ARTICLE IV.
 
COVENANTS RELATING TO CONDUCT OF BUSINESS
 
4.1          Covenants of Company.  Except as otherwise specifically
contemplated by this Agreement, as set forth in Section 4.1 of the Company
Disclosure Schedule, or as required by Applicable Law, the Company covenants and
agrees that, during the period from the date hereof to the earlier of the
termination of this Agreement in accordance with its terms and the Effective
Time, unless Parent shall otherwise consent in writing, (i) the businesses of
the Company and its Subsidiaries shall be conducted, in all material respects,
in the ordinary course of business and in a manner consistent with past
practice, including (x) operating the business of Aston in accordance with the
provisions of the Management Agreement and (y) using the Operating Allocation
(as defined in the Management Agreement) to pay for the expenses, liabilities
and other costs of the business of Aston in a manner consistent with past
practice; and (ii) the Company shall use reasonable best efforts to preserve
substantially intact the business organization of the Company and its
Subsidiaries, to keep available the services of the key officers and key
employees of the Company and its Subsidiaries and to preserve the present
relationships of the Company and its Subsidiaries with Clients and other persons
with which the Company or any of its Subsidiaries has business relations.
Without limiting the generality of the foregoing, neither the Company nor any of
its Subsidiaries shall (except as otherwise specifically contemplated by this
Agreement, as set forth in Section 4.1 of the Company Disclosure Schedule or as
required by Applicable Law), between the date of this Agreement and the earlier
of the termination of this Agreement in accordance with its terms and the
Effective Time, directly or indirectly do, any of the following without the
prior written consent of Parent:
 
(a)           cause or permit Aston to take any action which would require the
consent or approval of, or notice to, the Company pursuant to any provision of
the Management Agreement;
 
(b)           make or commit to make any capital expenditures, other than
expenditures which would be permitted under clause (a) above;
 
(c)           incur any indebtedness for borrowed money or guarantee such
indebtedness of another Person or enter into any “keep well” or other agreement
to maintain the financial condition of another Person or make or modify any
loans or advances of borrowed money or capital contributions to, or equity
investments in, any other Person or issue or sell any debt securities;

 
38

--------------------------------------------------------------------------------

 


(d)           (i) amend its certificate of incorporation or by-laws or other
governing documents; (ii) split, combine or reclassify the outstanding shares of
its capital stock or other ownership interests or declare, set aside or pay any
dividend payable in cash, stock or property or make any other distribution with
respect to such shares of capital stock or other ownership interests (except
that (x) Aston may make distributions to the Company in accordance with the
provisions of the Management Agreement, (y) the Company may pay regular
dividends to holders of Company Common Stock in an amount up to $0.05 per share
per quarter if declared by the Board of Directors at similar times as and in
accordance with past practice and to holders of Series B Convertible Preferred
Stock at the applicable dividend rate as set forth in the Certificate of
Designation of Series B Convertible Preferred Stock, and (z) the Company may pay
the Special Dividend pursuant to Section 5.2); (iii) redeem, purchase or
otherwise acquire, directly or indirectly, any shares of its capital stock or
other ownership interests; or (iv) sell or pledge any stock or other ownership
interests of any of its Subsidiaries;
 
(e)           (i) issue or sell or agree or offer to issue or sell, or
accelerate the vesting of or right to receive, or grant, confer or award any
options, warrants, convertible securities or rights of any kind to acquire any
shares of, its capital stock of any class; (ii) except for sales or dispositions
of obsolete assets, sell, pledge, lease, license, dispose of or encumber in
whole or in part any assets (including any Intellectual Property or indebtedness
owed to them or any claims held by them) or agree to do any of the foregoing; or
(iii) acquire (by merger, consolidation, acquisition of stock or assets or
otherwise) any corporation, partnership, limited liability company or other
business organization or division thereof or any assets (other than inventory
and other immaterial assets in the ordinary course of business consistent with
past practice), or make any investment, either by purchase of stock or other
securities, or contribution to capital, in any other Person;
 
(f)           (i) make any change in the compensation or fringe benefits payable
or to become payable to, or grant any termination or severance pay to, any of
the Company’s or its Subsidiaries’ present or former directors, officers,
members of the board of managers, partners, shareholders, owners, employees,
agents or independent contractors, except that Aston may make any changes in
compensation or fringe benefits payable provided that such changes, in the
aggregate, are not material to Aston; (ii) enter into or modify any collective
bargaining agreement, bonus, equity, option, profit sharing, compensation,
welfare, retirement, or other similar arrangement, or any employment contract;
or (iii) enter into, amend or otherwise modify any contract, agreement,
arrangement or understanding with the Aston Management Owners, members of their
Immediate Family or their respective Affiliates; except, in each case, (x) for
actions necessary to satisfy existing contractual obligations under Company
Plans or any agreement existing as of the date of this Agreement as disclosed on
Schedule 4.1(f), or (y) as required by Applicable Law;
 
(g)           (i) make or change any material Tax election, waive or extend the
statute of limitations in respect of material Taxes, amend any material Tax
Return, enter into any closing agreement with respect to any material Tax,
settle any material Tax claim or assessment or surrender any right to a claim
for a material Tax refund, (ii) change any method or principle of Tax accounting
or change any annual Tax accounting period, (iii) voluntarily change regular
independent accountants, or (iv) make an election or take any other action that
would cause Aston to cease to be a partnership or a disregarded entity for U.S.
federal income Tax purposes (and for applicable state and local income Tax
purposes);

 
39

--------------------------------------------------------------------------------

 

 
(h)           pay, discharge or satisfy any claims, liabilities or obligations
(absolute, accrued, asserted or unasserted, contingent or otherwise), except the
payment, discharge or satisfaction of liabilities or obligations in the ordinary
course of business consistent with past practice or, in the case of Aston, to
the extent the amounts due in connection with such payment, discharge or
satisfaction of claims, liabilities or obligations are payable solely out of the
Operating Allocation, or waive, release, grant or transfer any rights of
material value or modify or change in any material respect any existing
contract, agreement, commitment, understanding or other arrangement;
 
(i)           settle or compromise any Action, except for any settlement or
compromise of an Action by Aston which would not require the consent or approval
of, or notice to, the Company pursuant to any provision of the Management
Agreement;
 
(j)           adopt a plan of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization
of the Company or any of its Subsidiaries or otherwise alter through merger,
liquidation, reorganization, restructuring or any other fashion the corporate
structure and ownership of any Subsidiary of the Company;
 
(k)           amend, modify, supplement or terminate, or agree to waive or
consent to any noncompliance under, or fail to diligently enforce the Company’s
and its Subsidiaries’ rights under (x) any non-compete agreement,
non-solicitation and/or non-acceptance agreement, covenant not to disclose
confidential information or other similar agreement with respect to any current
or former employee or independent contractor of the Company or its Subsidiaries
in effect as of the date hereof, or (y) any of the Employment Agreements;
 
(l)           amend or modify an existing confidentiality or non-disclosure
agreement or enter into a new confidentiality or non-disclosure agreement,
except that (i) the Company and its Subsidiaries may take such action as
provided in Section 5.5(b)(iii), (ii) the Company and its Subsidiaries may enter
into confidentiality or non-disclosure agreements with respect to information of
the Company and its Subsidiaries in order to comply with Regulation FD, and
(iii) Aston may amend, modify or enter into a confidentiality or non-disclosure
agreement provided that such agreement does not bind the Company or its
Affiliates (other than Aston); or
 
(m)           take, or offer or propose to take, or agree to take in writing or
otherwise, any of the actions described in Sections 4.1(a) through 4.1(l) or any
action that would reasonably be expected to result in any of the conditions set
forth in Article VI not being satisfied.

 
40

--------------------------------------------------------------------------------

 

 
4.2          Covenants of Parent.  Except as set forth in Section 4.2 of the
Parent Disclosure Schedule, Parent covenants and agrees that, during the period
from the date hereof to the earlier of the termination of this Agreement in
accordance with its terms and the Effective Time (except as otherwise
specifically contemplated by the terms of this Agreement), unless the Company
shall otherwise consent in writing, Parent shall use reasonable best efforts to
preserve substantially intact its business organization, to keep available the
services of its present officers and key employees and to preserve its present
relationships with persons with which it has significant business relations,
except for any failures which would not be material to Parent.  Without limiting
the generality of the foregoing, Parent shall not (except as set forth in
Section 4.2 of the Parent Disclosure Schedule and except as otherwise
specifically contemplated by the terms of this Agreement), between the date of
this Agreement and the earlier of the termination of this Agreement in
accordance with its terms and the Effective Time, directly or indirectly do, any
of the following without the prior written consent of the Company:
 
(a)           (i) amend its certificate of incorporation or by-laws in such a
manner as would cause holders of Company Common Stock that will receive Parent
Common Stock pursuant to the Merger to be treated differently than other holders
of Parent Common Stock; (ii) declare, set aside or pay any dividend payable in
cash, stock or property or make any other distribution with respect to Parent
Common Stock; (iii) split, combine, subdivide or reclassify its outstanding
shares of capital stock or otherwise effect any recapitalization of its capital
stock, unless corresponding proportionate adjustments are made to the Parent
Reference Price and kind of shares represented by the Aggregate Merger
Consideration; or (iv) engage in any spin-off or split-off;
 
(b)           adopt a plan of complete or partial liquidation with respect to
Parent or resolutions providing for or authorizing such a liquidation or a
dissolution; or
 
(c)           take, or offer or propose to take, or agree to take in writing or
otherwise, any of the actions described in Sections 4.2(a) through 4.2(c) or any
action that would reasonably be expected to result in any of the conditions set
forth in Article VI not being satisfied.
 
41

--------------------------------------------------------------------------------


 
ARTICLE V.
 
ADDITIONAL AGREEMENTS


5.1          Preparation of Proxy Statement and Registration Statement; Company
Stockholders Meeting.  (a) As promptly as practicable after the execution of
this Agreement, the Company shall prepare the Proxy Statement, and Parent shall
prepare and file the Registration Statement (in which the Proxy Statement will
be included) with the SEC.  Parent and the Company shall cooperate with each
other and use their reasonable best efforts to cause the Registration Statement
to become effective under the Securities Act as soon after such filing as
practicable and to keep the Registration Statement effective as long as is
necessary to consummate the Merger and ensure that the Registration Statement
and the Proxy Statement comply as to form in all material respects with the
rules and regulations promulgated by the SEC under the Securities Act and the
Exchange Act, respectively.  Parent shall make all necessary filings with
respect to the Merger under all applicable state securities laws and Blue Sky
Laws and use reasonable best efforts to obtain all permits and approvals
necessary thereunder to carry out the Merger.  The Proxy Statement shall include
the recommendation of the Board of Directors of the Company in favor of adoption
of this Agreement and the Merger, except to the extent the Board of Directors of
the Company (acting upon the recommendation of the Special Committee) shall have
withdrawn or modified its approval or recommendation of this Agreement as
permitted by Section 5.5(c).  The Company shall use its reasonable best efforts
to cause the Proxy Statement to be mailed to its stockholders as promptly as
practicable after the Registration Statement becomes effective. The parties
shall promptly provide copies, consult with each other and prepare written
responses with respect to any written comments received from the SEC with
respect to the Proxy Statement and the Registration Statement and advise one
another of any oral comments received from the SEC.  The Registration Statement
and the Proxy Statement shall comply as to form in all material respects with
the rules and regulations promulgated by the SEC under the Securities Act and
the Exchange Act, respectively.
 
(b)           Parent and the Company shall make all necessary filings with
respect to the Merger and the transactions contemplated thereby under the
Securities Act and the Exchange Act and the rules and regulations
thereunder.  Each party will advise the other, promptly after it receives notice
thereof, of the time when the Registration Statement has become effective or any
supplement or amendment has been filed, the issuance of any stop order, the
suspension of the qualification of the Parent Common Stock issuable in
connection with the Merger for offering or sale in any jurisdiction, or any
request by the SEC for amendment of the Proxy Statement or the Registration
Statement or comments thereon and responses thereto or requests by the SEC for
additional information.  No amendment or supplement to the Proxy Statement or
the Registration Statement shall be filed without the approval of both parties
hereto, which approval shall not be unreasonably withheld, conditioned or
delayed.  If at any time prior to the Effective Time, any information relating
to Parent or the Company, or any of their respective Affiliates, officers or
directors, should be discovered by Parent or the Company that should be set
forth in an amendment or supplement to the Registration Statement or the Proxy
Statement, so that such documents would not include any misstatement of a
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, the party that discovers such information shall promptly notify
the other parties and Parent and the Company will cooperate in the prompt filing
with the SEC of an appropriate amendment or supplement describing such
information and, to the extent required by law, dissemination thereof to the
stockholders of the Company.

 
42

--------------------------------------------------------------------------------

 



(c)           Subject to Section 5.5(c), the Company shall cause the Company
Stockholders Meeting to be duly called as soon as reasonably practicable, and
held as soon as reasonably practicable following the mailing of the Proxy
Statement in accordance with this Section 5.1, for the purpose of obtaining the
Required Company Votes.  In connection with such meeting, the Company will (i)
subject to Section 5.5(c), use its reasonable best efforts to obtain the
Required Company Votes and (ii) otherwise comply with all legal requirements
applicable to such meeting.
 
5.2          Special Dividend.
 
(a)           Notwithstanding anything to the contrary in Section 4.1,
immediately prior to the Closing, the Board of Directors of the Company is
permitted, subject to compliance with Applicable Law and this Section 5.2, to
declare a special cash dividend (the “Special Dividend”), payable on the Closing
Date, to each holder of record of Company Common Stock (including the Converted
Shares) immediately prior to the Closing in an amount equal to (x) the Special
Dividend Amount divided by (y) the number of shares of Company Common Stock
outstanding immediately prior to the Closing (including the Converted Shares),
provided, that the Special Dividend shall only be declared if the Special
Dividend Amount is greater than zero.
 
(b)           Not less than five Business Days prior to the Closing, the Company
will deliver to Parent a certificate (the “Special Dividend Certificate”)
setting forth:  (i) each line item of the Current Assets and the Liabilities of
the Company and its Subsidiaries, on a consolidated basis, in each case as of
the Closing Measurement Date, prepared in accordance with GAAP on a basis
consistent with prior periods, (ii) the Working Capital as of the Closing
Measurement Date and (iii) the Special Dividend Amount (if any), in each case
giving pro forma effect to the Closing as if the Closing occurred on such
date.  The Company shall (x) provide Parent reasonable access during normal
business hours to the work papers and other books and records of the Company for
purposes of assisting Parent in its review of the Special Dividend Certificate
and (y) cooperate in good faith to answer any questions and resolve any issues
raised by Parent in connection with its review of the Special Dividend
Certificate.
 
(c)           Within three Business Days of the Company’s delivery of the
Special Dividend Certificate to Parent pursuant to Section 5.2(b), Parent may
dispute any amounts reflected on the Special Dividend Certificate by notifying
the Company in writing of each disputed item, specifying the amount thereof in
dispute and setting forth in reasonable detail the basis for such
dispute.  Parent may dispute any such amount only on the basis that (x) such
amount was not determined on a basis that complies with Section 5.2(b) or
(y) there are mathematical errors in the calculation.  If Parent notifies the
Company of disputed items in accordance with the preceding sentence, Parent and
the Company shall use good faith efforts to reach agreement on the disputed
items or amounts in order to finally determine the Special Dividend Certificate
and the amounts reflected thereon.  If the Company and Parent are unable to
reach agreement concerning the Special Dividend Certificate and the amounts
reflected thereon within ten days of the Company’s delivery of the estimated
Special Dividend Certificate pursuant to Section 5.2(b), the Parties shall
promptly thereafter submit such dispute to the Accounting Referee for resolution
in accordance with the procedure set forth in Section 5.2(d).  If Parent fails
to notify the Company of any disputed items in accordance with this Section
5.2(c), the Special Dividend Certificate and the calculations of the Working
Capital and the Special Dividend Amount shall become final for all purposes of
this Agreement on the fourth Business Day after the delivery of the Special
Dividend Certificate by the Company to Parent pursuant to Section 5.2(b).

 
43

--------------------------------------------------------------------------------

 

(d)           If the Company and Parent are unable to reach agreement concerning
the Special Dividend Certificate and the amounts reflected thereon pursuant to
Section 5.2(c), the parties shall submit such dispute to Deloitte & Touche LLP
(the “Accounting Referee”) for resolution and instruct the Accounting Referee to
review the disputed items or amounts for the purpose of final determination of
the Special Dividend Certificate and the Company’s calculation of the amounts
reflected thereon on the basis that any such amounts were not determined on the
basis that complies with Section 5.2(c).  In making such determination and
calculations, the Accounting Referee shall consider only those items or amounts
in the Special Dividend Certificate and/or the Company’s calculation of the
Working Capital as to which Parent has disagreed in writing.  The Company and
Parent shall instruct the Accounting Referee to use its best efforts to deliver
to the Company and Parent as promptly as practicable (but in no event later than
ten Business Days after submission) a report selecting either the Company’s
calculation or Parent’s calculation of each disputed amount (but not any other
amount) in either case that were most recently submitted to the Accounting
Referee prior to its review and that are closest to the Accounting Referee’s
calculations thereof.  Such report shall be final and binding upon the Company
and Parent and the resulting Special Dividend Certificate and the calculations
of the Working Capital and the Special Dividend Amount shall be final for all
purposes of this Agreement.  The fees, expenses and costs of the Accounting
Referee shall be borne  equally by each party.  Other than such fees and
expenses of the Accounting Referee, the Company and Parent shall each be
responsible for its own costs and expenses incurred in connection with any
actions taken pursuant to this Section 5.2.
 
(e)           If any dispute relating to the Special Dividend Certificate has
been submitted by the parties to the Accounting Referee for resolution pursuant
to Section 5.2(d), then either (i) if (x) the aggregate amount remaining in
dispute relating to the Special Dividend Certificate is less than $500,000 or
(y) at the joint election of both the Company and the Parent, the parties shall
proceed with the Closing, in which case the Special Dividend Amount payable on
the Closing Date shall be reduced by an amount equal to the aggregate amount of
the disputed items submitted for resolution to the Accounting Referee, or (ii)
if the aggregate amount remaining in dispute relating to the Special Dividend
Certificate is in excess of $500,000 and there is no joint election of both the
Company and the Parent, the Closing shall be delayed (notwithstanding the
satisfaction or waiver of the conditions set forth in Article VI) until all such
disputed items have been finally resolved in accordance with the procedures set
forth in Section 5.2(d).  If the parties proceed or elect to proceed with the
Closing pursuant to clause (i) of this Section 5.2(e) prior to such time as all
of the disputed items submitted for resolution to the Accounting Referee have
been finally resolved then, following final resolution of all such disputed
items by the Accounting Referee in accordance with the procedures set forth in
Section 5.2(d), the Surviving Company shall pay (or cause to be paid) to each
holder of record of Company Common Stock (including the Converted Shares)
immediately prior to the Closing an amount in cash equal to (x) the aggregate
amount of such disputed items (if any) finally resolved in favor of the Company,
divided by (y) the number of shares of Company Common Stock outstanding
immediately prior to the Closing (including the Converted Shares).

 
44

--------------------------------------------------------------------------------

 

5.3          Access to Information.
 
(a)           Upon reasonable notice, the Company shall (and shall cause its
Subsidiaries to) afford to Parent and its Representatives reasonable access
during normal business hours, during the period prior to the Effective Time, to
its officers, employees, properties and offices and to all books and records, in
each case to the extent Parent reasonably requests, and, during such period, the
Company shall (and shall cause its Subsidiaries to) furnish promptly to Parent
and its Representatives, consistent with its legal obligations, all other
information concerning its business, properties and personnel as Parent may
reasonably request.
 
(b)           The Company shall promptly provide to Parent, as and when
available (and in any event within 10 Business Days after each month end), (i)
copies of monthly financial statements for the Company and its Subsidiaries,
including balance sheet and income statement, certified by the Chief Financial
Officer of the Company, which financial statements shall be prepared in
accordance with GAAP applied consistently using the accrual method of accounting
(except that they need not include footnotes) and shall present fairly in all
material respects the financial condition of the Company at the dates of said
statements and the results of its operations for the periods covered thereby,
(ii) complete and correct information regarding the aggregate assets under
management by the Company and its Subsidiaries (broken out by product type) as
of such month end, and investment performance and client flows for the month
then ended, and (iii) such other correct information regarding such assets under
management as of such month end, broken out by category of Client, product type,
asset class and/or similar types of information, in the case of this clause
(iii) to the extent such information already is prepared by the Company or its
Subsidiaries in the ordinary course.
 
(c)           Parent shall hold any such information that is non-public in
confidence to the extent required by, and in accordance with, the provisions of
the letter dated October 31, 2009 between the Company and Parent (the
“Confidentiality Agreement”).  Any investigation by the Company or Parent shall
not affect the representations and warranties or the conditions to the
obligations of the Company or Parent, as the case may be.

 
45

--------------------------------------------------------------------------------

 

5.4          Efforts.  (a) Subject to the terms and conditions of this
Agreement, each party will use its reasonable best efforts to (i) take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under Applicable Laws and regulations to consummate the
Merger and the other transactions contemplated by this Agreement as soon as
practicable after the date hereof, including preparing and filing promptly and
fully all documentation to effect all necessary filings, notices, petitions,
statements, registrations, submissions of information, applications and other
documents (including any required or recommended filings under Applicable Law
and, in the case of the Company and its Subsidiaries, any amendments,
modifications or affirmations of exemptive orders and no-action positions of the
SEC as are necessary, proper or advisable under Applicable Law to allow the
Surviving Company and its Subsidiaries to operate their businesses following the
Merger in substantially the same manner as the Company and its Subsidiaries
operate on the date hereof), and (ii) obtain all approvals, consents,
registrations, permits, authorizations and other confirmations from any
Governmental Authority necessary, proper or advisable to consummate the Merger
and the other transactions contemplated by this Agreement and to conduct the
business of the Surviving Company and its Subsidiaries after the Closing Date in
the same manner as conducted by the Company and its Subsidiaries as of the date
hereof (including each of the consents, approvals and Permits identified in
Section 3.1(f)(ii) of the Company Disclosure Schedule) as soon as practicable
after the date hereof.  In furtherance and not in limitation of the foregoing
(x), each party hereto agrees to make an appropriate filing of a Notification
and Report Form pursuant to the HSR Act with respect to the transactions
contemplated hereby as promptly as practicable and in any event within ten
Business Days of the date hereof and to supply as promptly as practicable any
additional information and documentary material that may be requested pursuant
to the HSR Act and to take all other actions necessary to cause the expiration
or termination of the applicable waiting periods under the HSR Act as soon as
practicable and (y) if any state takeover statute or similar law becomes
applicable to the Merger or the other transactions contemplated by this
Agreement, take all action necessary to ensure that the Merger and such other
transactions may be consummated as promptly as practicable on the terms
contemplated by this Agreement and use reasonable best efforts to otherwise
minimize the effect of such law on the Merger and such other transactions.

 
46

--------------------------------------------------------------------------------

 

(b)           Each of Parent and the Company shall, in connection with the
efforts referenced in Section 5.4(a) to obtain all requisite approvals and
authorizations for the transactions contemplated by this Agreement under the HSR
Act or any other Regulatory Law, use its reasonable best efforts to (i)
cooperate in all respects with each other in connection with any filing or
submission and in connection with any investigation or other inquiry, including
any proceeding initiated by a private party; (ii) promptly inform the other
party of any communication received by such party from, or given by such party
to, the Antitrust Division of the Department of Justice (the “DOJ”), the Federal
Trade Commission (the “FTC”) or any other Governmental Authority and of any
material communication received or given in connection with any proceeding by a
private party, in each case regarding any of the transactions contemplated
hereby; and (iii) permit the other party to review any communication given by it
to, and consult with each other in advance of any meeting or conference with,
the DOJ, the FTC or any such other Governmental Authority or, in connection with
any proceeding by a private party, with any other Person, and to the extent
permitted by the DOJ, the FTC or such other applicable Governmental Authority or
other Person, give the other party the opportunity to attend and participate in
such meetings and conferences.  For purposes of this Agreement, “Regulatory Law”
means the Sherman Act, as amended, the Clayton Act, as amended, the HSR Act, the
Federal Trade Commission Act, as amended, and all other federal, state and
foreign, if any, statutes, rules, regulations, orders, decrees, administrative
and judicial doctrines and other laws that are designed or intended to prohibit,
restrict or regulate actions having the purpose or effect of monopolization or
restraint of trade or lessening of competition through merger or
acquisition.  In furtherance and not in limitation of the covenants of the
parties contained in Section 5.4(a) and this Section 5.4(b), each party hereto
shall use its reasonable best efforts to resolve objections, if any, as may be
asserted with respect to the transactions contemplated by this Agreement under
any Regulatory Law.  Notwithstanding anything to the contrary contained in this
Agreement, in connection with any filing or submission required or action to be
taken by either Parent or the Company to consummate the Merger, in no event
shall Parent or any of its Subsidiaries or Affiliates be obligated to propose or
agree to accept any undertaking or condition, to enter into any consent decree,
to make any divestiture or accept any operational restriction, or take or commit
to take any action that, in the sole discretion of Parent, would reasonably be
expected to limit (A) the freedom of action of Parent or any of its Subsidiaries
or Affiliates with respect to the operation of, or Parent’s or any of its
Subsidiaries’ or Affiliates’ ability to retain, the Company or any businesses,
product lines or assets of the Company, or (B) the ability to retain, own or
operate any material portion of the businesses, product lines, or assets, of
Parent or any of its Subsidiaries or Affiliates, or alter or restrict in any way
the business or commercial practices of the Company, Parent or any of its
Subsidiaries or Affiliates.
 
(c)           (i)           The Company shall use its reasonable best efforts
(A) to obtain consents of all third parties necessary, proper or advisable for
the consummation of the transactions contemplated by this Agreement, provided,
that, in connection with obtaining such consents, the Company shall not modify
or amend any of the contracts referenced in Section 5.4(c)(ii) to provide for
increased fees or other terms adverse to the Company; and (B) to provide any
notices to third parties required to be provided prior to the Effective Time,
including under any Leases or insurance policies.
 
(ii)           Without limiting the foregoing, with respect to each Advisory
Contract for which the consent of a Client to the assignment or deemed
assignment of such Advisory Contract as a result of the Merger is required by
Applicable Law and/or by the terms of such Advisory Contract (other than Clients
that are Investment Companies), as promptly as practicable following the date
hereof, the Company shall, and shall cause each of its Subsidiaries to, send a
written notice (a “Notice”) informing such Clients of the Merger and requesting
written consent to the assignment or deemed assignment of such Client’s Advisory
Contract.  All Notices and related materials distributed to Clients shall be in
form and substance reasonably acceptable to Parent, and Parent shall be provided
a reasonable opportunity to review all such Notices prior to distribution and to
have its reasonable comments reflected therein.  The Company shall make
available to Parent copies of all substantive correspondence between it or any
of its Subsidiaries and Clients (or their representatives or counsel) relating
to the consent solicitation provided for in this Section 5.4(c)(ii).

 
47

--------------------------------------------------------------------------------

 

For each Client that is registered as an investment company under the Investment
Company Act (a “Registered Investment Company”), the Company shall use
reasonable best efforts to obtain in accordance with Section 15 of the
Investment Company Act, as promptly as practicable following the date hereof,
the due consideration and approval by the board of trustees of the Registered
Investment Company (“Fund Board Approval”) of (i) a new Advisory Contract with
Aston to be in effect as of, and subject to, the Closing, on terms substantially
identical (and identical with respect to fee rates) to the terms of Aston’s
existing Advisory Contract with such Registered Investment Company, (ii) the
election of those nominees (the “Board Nominees”) to serve as trustees of the
Registered Investment Company subject to and immediately following the Closing,
the names of which Board Nominees are set forth on Section 5.4(c)(ii) of the
Company Disclosure Schedule, and (iii) the continuation of each existing
Sub-Advisory Contract, to be in effect as of, and subject to, the Closing, on
terms identical to the terms of such Sub-Advisory Contract as of the date
hereof.  To the extent Fund Board Approval has been obtained with respect to a
new Advisory Contract, continuation of the existing Sub-Advisory Contracts and
election of the Board Nominees in accordance with the immediately preceding
sentence, the Company shall use reasonable best efforts to obtain in accordance
with Section 15 of the Investment Company Act, as promptly as practicable
following such Fund Board Approval, the due consideration and approval by the
shareholders of such Registered Investment Company (“Fund Shareholder Approval”)
(except, in the case of any Registered Investment Company other than a
Proprietary Fund, to the extent such shareholder approval is not required by law
for the effectiveness of such new advisory agreement) of such new Advisory
Contract and election of Board Nominees described in the immediately preceding
sentence.  All proxy and related materials distributed in connection with the
approvals described in this paragraph shall be in form and substance reasonably
acceptable to Parent, and Parent shall be provided a reasonable opportunity to
review all such proxies and other materials prior to distribution and to have
its reasonable comments reflected therein. For the avoidance of doubt, the
Company shall be solely responsible for the costs of such shareholder
solicitations.
 
For each Client that is an Investment Company but not a Registered Investment
Company, the Company shall use reasonable best efforts to obtain in accordance
with the constituent documents of such Investment Company and Applicable Law, as
promptly as practicable following the date hereof, the consent and approval (as
applicable) of any governing body of such Investment Company and of its
investors required by such constituent documents and Applicable Law of either
(a) the continuation of each Advisory Contract between Aston and such Investment
Company to the assignment or deemed assignment of such Advisory Contract as a
result of the Merger (to the extent any such agreement may continue in effect
following the Merger with such consent) or (b) a new Advisory Contract between
Aston and such Investment Company, to the extent the existing advisory agreement
will terminate as a result of the Merger) (in each case to be in effect with
Aston as of, and subject to, the Closing) on terms substantially identical (and
identical with respect to fee rates) to the terms of Aston’s existing Advisory
Contract with such Investment Company.  The manner of consent and approval
solicited with respect to each such Investment Company that is not a Registered
Investment Company shall be reasonably acceptable to Parent, and all
solicitation and related materials distributed in connection with the consents
and approvals described in this paragraph shall be in form and substance
reasonably acceptable to Parent and Parent shall be provided a reasonable
opportunity to review all such solicitation and related materials prior to
distribution and to have its reasonable comments reflected therein.

 
48

--------------------------------------------------------------------------------

 

With respect to each of the foregoing Clients where the relationship between
Aston and the ultimate underlying Client is through a financial intermediary
(e.g., a “wrap” sponsor or managed account program sponsor) (each, a “Program
Sponsor”), the Company shall, and shall cause Aston to, send a separate written
notice to each Program Sponsor informing such Program Sponsor of the Merger and
(A) requesting written consent to the assignment or deemed assignment of such
Program Sponsor’s master agreement (the “Master Agreement”) with Aston resulting
from the Merger (where such Master Agreement may by its terms and under
Applicable Law remain in effect following consummation of the Merger with such
consent of the Program Sponsor), or (B) requesting such Program Sponsor to enter
into a new Master Agreement with Aston (where the existing Master Agreement will
terminate as a result of the Merger by its terms or under Applicable Law) to be
in effect with Aston as of, and subject to, the Closing on terms substantially
identical (and identical with respect to fee rates) to the terms of Aston’s
existing Master Agreement with such Program Sponsor.  All notices and related
materials distributed to Program Sponsors shall be in form and substance
reasonably acceptable to Parent, and Parent shall be provided a reasonable
opportunity to review all such notices prior to distribution and to have its
reasonable comments reflected therein.  The Company shall make available to
Parent copies of all substantive correspondence between it or any of its
Subsidiaries and Program Sponsors (or their representatives or counsel) relating
to the consent solicitation provided for in this Section 5.4(c)(ii).
 
With respect to all other Clients not addressed by the foregoing paragraphs of
this Section 5.4(c)(ii), as promptly as practicable following the date hereof,
the Company shall, and shall cause each of its Subsidiaries to, deliver written
notices to such Clients informing them of the transactions contemplated hereby
that are substantially identical to the Notice; provided, that consent of such
Clients shall not be sought by such written notices unless required by
Applicable Law and/or the terms of the applicable Advisory Contracts to which
such Clients are parties.
 
(d)           Each of Parent, Merger Sub and the Company shall use its
reasonable best efforts to cause the Merger to be treated as a reorganization
within the meaning of Section 368(a) of the Code and shall not knowingly take or
fail to take any action which action or failure to act would reasonably be
expected to jeopardize the qualification of the Merger as a reorganization
within the meaning of Section 368(a) of the Code.  Unless required by law, none
of Parent, Merger Sub, or the Company shall file any Tax Return or take any
position inconsistent with the treatment of the Merger as a reorganization
described in Section 368(a) of the Code.

 
49

--------------------------------------------------------------------------------

 

(e)           Each of the parties hereto shall execute any additional
instruments reasonably necessary to consummate the transactions contemplated
hereby.  Subject to the terms and conditions of this Agreement, the parties
agree to use reasonable best efforts to cause the Effective Time to occur as
soon as practicable after the Company stockholder vote with respect to the
Merger.  If at any time after the Effective Time any further action is necessary
to carry out the purposes of this Agreement, the proper officers and directors
of each party hereto shall take all such necessary action.
 
5.5          Acquisition Proposals.  (a) Subject to Sections 5.5(b) and 5.5(c),
the Company and its Subsidiaries shall not (whether directly or indirectly
through Affiliates, directors, officers, employees, advisors, representatives,
agents or other intermediaries), nor shall the Company or any of its
Subsidiaries authorize or permit any of its or their Affiliates, directors,
officers, employees, advisors, representatives, agents or other intermediaries
to, (i) solicit, initiate or take any action to knowingly facilitate or
knowingly encourage the submission of inquiries, proposals or offers from any
Person (as defined below) relating to any Acquisition Proposal, or agree to or
endorse any Acquisition Proposal; (ii) enter into any agreement to (w)
facilitate or further the consummation of, or consummate, any Acquisition
Proposal, (x) facilitate the making of any inquiry with respect to any
Acquisition Proposal, (y) approve or endorse any Acquisition Proposal or (z) in
connection with any Acquisition Proposal, require it to abandon, terminate or
fail to consummate the Merger; (iii) enter into or participate in any
discussions or negotiations in connection with any Acquisition Proposal or
inquiry with respect to an Acquisition Proposal, or furnish to any Person any
information with respect to its business, properties or assets in connection
with any Acquisition Proposal or inquiry with respect to an Acquisition
Proposal; or (iv) agree to resolve or take any of the actions prohibited by
clause (i), (ii) or (iii) of this sentence.  The Company and its Subsidiaries
shall immediately cease, and cause its advisors, agents and other intermediaries
to immediately cease, any and all existing activities, discussions or
negotiations with any parties conducted heretofore with respect to any of the
foregoing and shall demand the return or destruction of any information
previously provided with respect to such activities, discussion or
negotiations.  For purposes of this Section 5.5, the term “Person” means any
person, corporation, entity or “group,” as defined in Section 13(d) of the
Exchange Act, other than Parent or any Subsidiaries of Parent.

 
50

--------------------------------------------------------------------------------

 

(b)           Notwithstanding the foregoing or any other provision of this
Agreement to the contrary, the Board of Directors of the Company, directly or
indirectly through advisors, agents or other intermediaries, may (i) comply with
Rule 14d-9 and Rule 14e-2 promulgated under the Exchange Act with regard to any
Acquisition Proposal, (ii) engage in negotiations or discussions with any Person
that has made an unsolicited bona fide written Acquisition Proposal not
resulting from or arising out of a breach of Section 5.5(a) and (iii) furnish to
such Person nonpublic information relating to the Company or any of the
Subsidiaries pursuant to a confidentiality agreement with terms no less
favorable to the Company than those contained in the Confidentiality Agreement;
provided, that the Board of Directors of the Company (acting upon the
recommendation of the Special Committee) shall be permitted to take an action
described in the foregoing clauses (ii) or (iii) if, and only if, prior to
taking such particular action, the Board of Directors of the Company (acting
upon the recommendation of the Special Committee) has determined in good faith
by a majority vote that (x) such Acquisition Proposal is reasonably likely to
result in a Superior Proposal and (y) after considering the advice of its
outside legal counsel and financial advisor, that failure to take such
particular action would be inconsistent with its fiduciary duties.
 
(c)           Notwithstanding anything in this Section 5.5 or elsewhere in this
Agreement to the contrary but subject to Section 5.5(d), if, at any time prior
to the approval of the Merger and this Agreement by the Company’s stockholders
by the Required Company Votes, the Company’s Board of Directors (acting upon the
recommendation of the Special Committee) determines in good faith, after
consultation with its financial advisors and outside legal counsel, that failure
to take such action would be inconsistent with its fiduciary duties under
Applicable Law (whether or not it has received an Acquisition Proposal), the
Company may:  (i) withdraw or modify or change in any manner its approval or
recommendation of this Agreement or the Merger (it being understood that a
“stop, look and listen” or similar communication of the type contemplated by
Rule 14d-9(f) under the Exchange Act shall not be deemed to constitute such
withdrawal, modification or change), and/or (ii) terminate this Agreement
pursuant to Section 7.1(f)(ii), provided that, the Board of Directors of the
Company shall not take any action pursuant to clause (i) above pursuant to this
Section 5.5(c) prior to providing Parent written notice thereof.
 
(d)           The Company shall notify Parent promptly (but in any event within
24 hours) after receipt by the Company of (i) any Acquisition Proposal, (ii) any
request for information with respect to any Acquisition Proposal or (iii) any
inquiry, proposal, discussions or negotiation with respect to any Acquisition
Proposal.  Any such notice shall include a summary of the material terms and
conditions of any such Acquisition Proposal, request for information, inquiry,
proposal, discussion or negotiation, as well as the identity of the Person
making any of the foregoing.  The Company shall keep Parent reasonably informed
of the status and material details of any such Acquisition Proposal, indication
or request, including material amendments or proposed amendments as to price and
other material terms thereof.  The Company shall promptly provide to Parent any
non-public information concerning the Company provided to any other Person in
connection with any Acquisition Proposal that was not previously provided to
Parent. Provided that the Company has received an Acquisition Proposal, the
Board of Directors of the Company shall not take any action under Sections
5.5(c)(i) or (ii) until after two (2) Business Days following Parent’s receipt
of written notice (it being understood and agreed that any amendment to the
amount or form of consideration of an Acquisition Proposal shall require a new
notice and a new two (2) Business Day period) advising Parent that the Company’s
Board of Directors (acting upon the recommendation of the Special Committee)
intends to cause the Company to take such action, and that the Company shall,
during such two (2) Business Day period, negotiate in good faith with Parent to
make such adjustments to the terms and conditions of this Agreement such that
any action under Sections 5.5(c)(i) or (ii) is no longer necessary.

 
51

--------------------------------------------------------------------------------

 

5.6          Employee Benefits Matters.
 
(a)           Between the date of this Agreement and the Closing, neither the
Company nor any of its Subsidiaries shall (i) maintain any Company Plan other
than the Company Plans listed on Section 3.1(l)(i) of the Company Disclosure
Schedule (but they shall maintain such Company Plans) or (ii) amend or terminate
any such Company Plans (other than as required by Applicable Laws).  To the
extent that any salary, bonus or other compensation or benefits payable to any
of the Aston Management Owners or other employees of the Company or its
Subsidiaries in respect of periods prior to the Closing (including all of the
calendar year in which the Closing occurs through the Closing) has not been paid
in full by the Company or its Subsidiaries prior to the Closing, then such
amounts (including a reasonable discretionary bonus accrual for each such Person
for that portion of the calendar year in which the Closing occurs that has
elapsed prior to the Closing, and for the immediately preceding calendar year)
shall be fully accrued as current liabilities on the balance sheet of the
Company for purposes of the calculation of the Special Dividend Amount.
 
(b)           Notwithstanding anything contained in this Agreement to the
contrary, no provision of this Agreement is intended to, or does (i) prohibit
the Surviving Company or its Affiliates from amending or terminating any Company
Plan in accordance with its terms and Applicable Law, (ii) require the Surviving
Company to keep any person employed for any period of time, or (iii) constitute
the establishment or adoption of, or amendment to, any Company Plan, and no
person participating in any such Company Plan maintained by the Company or any
of its Subsidiaries shall have any claims or cause of action, under ERISA or
otherwise, in respect of any provisions of this Agreement as it relates to any
such Company Plan or otherwise.
 
5.7          Fees and Expenses.  Whether or not the Merger is consummated, all
Expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such Expenses, except
(a) that Parent and the Company shall each bear and pay one half of the Expenses
incurred in connection with the filing, printing and mailing of the Registration
Statement and Proxy Statement and (b) as provided in Section 7.2.
 
52

--------------------------------------------------------------------------------


 
5.8          Directors’ and Officers’ Insurance.  From and after the Effective
Time, the Parent agrees that it will cause the  Surviving Company to indemnify
and hold harmless each present and former director and officer of the Company
and other persons entitled to indemnification under the certificate of
incorporation and by-laws of the Company as in effect on the date hereof, as
well as any indemnification agreements to which the Company is a party with such
directors and officers, against any costs or expenses (including reasonable
attorneys’ fees) judgments, fines, losses, claims, damages or liabilities
(collectively, “Costs”) (but only to the extent such Costs are not otherwise
covered by insurance and paid) incurred in connection with any claim, action,
suit, proceeding or investigation, whether civil, criminal, administrative or
investigative, arising out of or pertaining to matters existing or occurring at
or prior to the Effective Time, including the transactions contemplated by this
Agreement, whether asserted or claimed prior to, at or after the Effective Time,
to the extent the Company would have been required to do so under the
certificate of incorporation and by-laws of the Company as in effect on the date
hereof or under such indemnification agreements (and Parent shall, or shall
cause the Surviving Company to, also advance expenses as incurred to the fullest
extent Parent or the Surviving Company would have been required to do so under
the certificate of incorporation and by-laws of the Company as in effect on the
date hereof or under such indemnification agreements, provided the person to
whom expenses are advanced provides an undertaking to repay such advances if it
is finally determined by a court of competent jurisdiction that such person is
not entitled to indemnification). Parent shall cause the Surviving Company to
and the Surviving Company shall include and maintain in effect in its limited
liability company agreement or other governing documents for a period of at
least six (6) years from the Closing, the same provisions regarding elimination
of liability of directors and indemnification of officers, directors, employees
and other persons contained in the limited liability company agreement of Merger
Sub as in effect on the date hereof as set forth in Section 5.8 of the Company
Disclosure Schedule. Prior to the Closing, the Company shall purchase a “tail
policy” to extend for a period of at least six (6) years from the Closing,
coverage under the current policies, in such amounts not less than the existing
coverage and retention amounts, of directors’ and officers’ liability insurance
and fiduciary liability insurance maintained by the Company with respect to
claims arising from facts or events that occurred on or before the Effective
Time; including in respect of the transactions contemplated by this Agreement.
 
5.9          Public Announcements.  Each of the Company, Parent and Merger Sub
agrees that no public release or announcement concerning the transactions
contemplated hereby shall be issued by any party without the prior written
consent of the Company and Parent (which consent shall not be unreasonably
withheld, conditioned or delayed), except as such release or announcement may be
required by law or the rules or regulations of any applicable United States
securities exchange, in which case the party required to make the release or
announcement shall use its reasonable best efforts to allow each other party
reasonable time to comment on such release or announcement in advance of such
issuance, it being understood that the final form and content of any such
release or announcement, to the extent so required, shall be at the final
discretion of the disclosing party.
 
5.10        Listing of Shares of Parent Common Stock.  Parent shall use
reasonable best efforts to cause the shares of Parent Common Stock to be issued
in the Merger to be approved for listing, upon official notice of issuance, on
the NYSE.

 
53

--------------------------------------------------------------------------------

 

5.11        Qualification of the Proprietary Funds.  Subject to applicable
fiduciary duties to the Proprietary Funds, the Company will take, and will cause
its Subsidiaries to take, no action (i) that would prevent any Proprietary Fund
from qualifying as a “regulated investment company” within the meaning of
Section 851 of the Code, or (ii) that would be materially inconsistent with any
Proprietary Fund’s prospectus and other offering, advertising or marketing
materials.
 
5.12        Section 15(f) of the Investment Company Act.  (a) The Company shall
use reasonable best efforts to assure, prior to the Effective Time, the
satisfaction of the conditions set forth in Section 15(f) of the Investment
Company Act with respect to each Proprietary Fund.
 
(b)           Parent agrees to use its reasonable best efforts to assure
compliance with the conditions of Section 15(f) of the Investment Company Act
with respect to the Proprietary Funds from and after the Effective Time.
 
(c)           Notwithstanding anything to the contrary contained herein, the
covenants of the parties contained in this Section 5.12 are intended only for
the benefit of the parties and for no other Person.
 
5.13        Stockholder Litigation.  In the event that any stockholder
litigation is brought or, to the knowledge of the Company, threatened against
the Company and/or the members of its Board of Directors prior to the Effective
Time, the Company shall not settle any such litigation without the written
consent of Parent.  The Company shall promptly notify Parent of any such
stockholder litigation brought, or threatened, against the Company and/or the
members of its Board of Directors and keep Parent reasonably informed with
respect to the status thereof.
 
5.14        Maintenance of Insurance.  The Company will use reasonable best
efforts to maintain in full force and effect through the Closing Date all
insurance policies applicable to the Company and its Subsidiaries and their
respective properties and assets in effect on the date hereof.  The Company will
use reasonable best efforts to cause the Company’s insurers to waive any
provisions in such insurance policies that would allow the insurer to terminate
or adversely modify coverage upon consummation of the Merger.
 
5.15        Termination of Certain Agreements.  The Company and its Subsidiaries
shall cause each of the agreements set forth in Schedule 5.15 of the Company
Disclosure Schedule to be terminated effective as of immediately prior to (but
subject to the occurrence of) the Closing.
 
5.16        Run-Rate Certificate.  As soon as possible following the last day of
each calendar month beginning on December 31, 2009, the Company shall deliver to
Parent a certificate setting forth the applicable Revenue Run-Rate calculated as
of the last Business Day of such calendar month in a manner consistent with the
methodology used to calculate the Aggregate Base Revenue Run Rate.

 
54

--------------------------------------------------------------------------------

 

5.17        Invoices. The Company shall cause all invoices for fees incurred in
connection with the Merger and the transactions contemplated by this Agreement,
including fees for any auditors, attorneys, financial advisers and other
consultants or advisers, to be received by the Company and all such fees and
expenses to be paid at or prior to Closing.
 
ARTICLE VI.

 
CONDITIONS PRECEDENT
 
6.1          Conditions to Each Party’s Obligation to Effect the Merger.  The
obligations of the Company, Parent and Merger Sub to effect the Merger are
subject to the satisfaction or waiver on or prior to the Closing Date of the
following conditions:
 
(a)           Stockholder Approval.  The Company shall have obtained the
Required Company Votes in connection with the adoption of this Agreement by the
stockholders of the Company.
 
(b)           No Injunctions or Restraints, Illegality.  No statute, rule,
regulation, executive order, decree or ruling, shall have been adopted or
promulgated, and no temporary restraining order, preliminary or permanent
injunction or other order issued by a court or other U.S. governmental authority
of competent jurisdiction shall be in effect, having the effect of making the
Merger illegal or otherwise prohibiting consummation of the Merger.
 
(c)           Government Approvals.  The waiting period (and any extension
thereof) applicable to the Merger under the HSR Act shall have been terminated
or shall have expired. All approvals required from any other Governmental
Authority with respect to the transactions contemplated by this Agreement shall
have been received.
 
(d)           NYSE Listing.  The shares of Parent Common Stock to be issued in
the Merger shall have been approved for listing on the NYSE, subject to official
notice of issuance.
 
(e)           Effectiveness of the Registration Statement.  The Registration
Statement shall have been declared effective by the SEC under the Securities
Act.  No stop order suspending the effectiveness of the Registration Statement
shall have been issued by the SEC and no proceedings for that purpose shall have
been initiated or threatened by the SEC, and any material Blue Sky Laws and
other state securities laws applicable to the registration and qualification of
the shares of Parent Common Stock to be issued in the Merger shall have been
complied with.
 
(f)           Company Equity. All of the outstanding Company Warrants shall have
expired or been exercised in full, in accordance with their terms. Other than
the Company Common Stock, there shall be no other class of the Company’s capital
stock outstanding.

 
55

--------------------------------------------------------------------------------

 

(g)           Closing Revenue Run-Rate.  The Aggregate Closing Revenue Run-Rate
shall be at least equal to 82.5% of the Aggregate Base Revenue Run-Rate.
 
(h)           Consenting Revenue Run-Rate.  The Aggregate Consenting Revenue
Run-Rate shall be at least equal to 80.0% of the Aggregate Base Revenue
Run-Rate.
 
6.2          Additional Conditions to Obligations of Parent and Merger Sub.  The
obligations of Parent and Merger Sub to effect the Merger are subject to the
satisfaction of, or waiver by Parent, on or prior to the Closing Date of the
following additional conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of the Company set forth in this Agreement shall be true and correct
(disregarding all qualifications or limitations as to “materiality,” “Material
Adverse Effect” and words of similar import set forth therein) as of the date
hereof and at and as of the Closing Date as if made at and as of the Closing
Date (except to the extent such representations and warranties expressly relate
to an earlier date, in which case as of such earlier date), except where the
failure of such representations and warranties to be so true and correct would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Parent shall have received a certificate of an executive officer
of the Company to the effect of the foregoing.
 
(b)           Performance of Obligations of the Company.  The Company shall have
performed in all material respects and complied in all material respects with
all agreements and covenants required to be performed or complied with by it
under this Agreement at or prior to the Closing Date.  Parent shall have
received a certificate of an executive officer of the Company to such effect.
 
(c)           Registered Investment Company Approvals.  (i) Each Registered
Investment Company shall have obtained Fund Board Approval and Fund Shareholder
Approval (except to the extent such shareholder approval is not required by law
for the effectiveness of such new advisory agreement) of a new Advisory Contract
and such approvals shall remain in full force and effect (and be effective after
giving effect to the Closing), and such Advisory Contract shall be in full force
and effect with Aston, and (ii) no less than nine of the Board Nominees for the
Registered Investment Companies shall have been duly elected to the board of
each such Registered Investment Company in accordance with applicable laws and
the organizational documents of such Registered Investment Company (including by
obtaining Fund Board Approval and Fund Shareholder Approval), and such elected
Board Nominees shall constitute all of the trustees of each board of each such
Registered Investment Company immediately following the Closing. Each Registered
Investment Company shall have obtained Fund Board Approval of the Sub Advisory
Contracts, and each of the Sub Advisory Contracts, side letters and other
ancillary agreements identified on Section 6.2(c) of the Company Disclosure
Schedule, shall remain in full force and effect with Aston, and no notice of
termination shall have been provided with respect to any of such Sub Advisory
Contracts, side letters or ancillary agreements and the side letter identified
on Section 6.2(c)(i) of the Company Disclosure Schedule shall not have been
amended or modified, nor shall any of the rights therein have been waived, in
any respect that is adverse to Aston or the Company.

 
56

--------------------------------------------------------------------------------

 

(d)           Ancillary Agreements. (i) At the Effective Time, each of the
Employment Agreements shall be in full force and effect and shall not have been
amended, and the individuals identified on Section 6.2(d) of the Company
Disclosure Schedule shall be employed by Aston as of the Closing on a full-time
basis, (ii) the Restated LP Agreement shall have become effective, shall remain
in full force and effect, shall not have been amended and shall not have been
breached by the Company or any of the individuals identified on Section 6.2(d)
of the Company Disclosure Schedule and the Initial Points (as defined in the
Restated LP Agreement) shall have been issued to the Aston Management Owners,
and (iii) at the Effective Time, each of the Partner Non-Competition Agreements
shall be in full force and effect and shall not have been amended.
 
(e)           Material Adverse Effect.  Since the date of this Agreement, there
shall not have occurred any changes, circumstances or effects that, individually
or in the aggregate, have had or would reasonably be expected to have a Material
Adverse Effect on the Company.
 
6.3          Additional Conditions to Obligations of the Company.  The
obligations of the Company to effect the Merger are subject to the satisfaction
of, or waiver by the Company, on or prior to the Closing Date of the following
additional conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of the Company set forth in this Agreement shall be true and correct
(disregarding all qualifications or limitations as to “materiality,” “Material
Adverse Effect” and words of similar import set forth therein) as of the date
hereof and at and as of the Closing Date as if made at and as of the Closing
Date (except to the extent such representations and warranties expressly relate
to an earlier date, in which case as of such earlier date), except where the
failure of such representations and warranties to be so true and correct would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Company shall have received a certificate of an executive
officer of Parent to the effect of the foregoing.
 
(b)           Performance of Obligations of Parent.  Parent shall have performed
in all material respects and complied in all material respects with all
agreements and covenants required to be performed or complied with by it under
this Agreement at or prior to the Closing Date.  The Company shall have received
a certificate of an executive officer of Parent to such effect.

 
57

--------------------------------------------------------------------------------

 

(c)           Material Adverse Effect. Since the date of this Agreement, there
shall not have occurred any changes, circumstances or effects that, individually
or in the aggregate, have had or would reasonably be expected to have a Material
Adverse Effect on Parent.
 
6.4          Frustration of Closing Conditions.  Neither Parent, Merger Sub nor
the Company may rely on the failure of any condition set forth in this Article
VI to be satisfied if such failure was caused by such party’s breach of a
representation, warranty, covenant or agreement set forth in this Agreement.
 
ARTICLE VII.

 
TERMINATION AND AMENDMENT
 
7.1          Termination.  This Agreement may be terminated at any time prior to
the Effective Time, by action taken or authorized by the Board of Directors (in
the case of the Company, acting upon the recommendation of the Special
Committee) of the terminating party or parties, and except as provided below,
whether before or after approval of the matters presented in connection with the
Merger by the stockholders of the Company:
 
(a)           By mutual written consent of Parent and the Company;
 
(b)           By either the Company or Parent if the Effective Time shall not
have occurred on or before August 13, 2010 (the “Termination Date”); provided,
however, that the right to terminate this Agreement under this Section 7.1(b)
shall not be available to any party whose failure to fulfill any obligation
under this Agreement has been a principal cause of, or resulted in, the failure
of the Effective Time to occur on or before the Termination Date and such action
or failure to perform constitutes a breach of this Agreement;
 
(c)           By either the Company or Parent if any Governmental Authority
shall have issued an order, decree or ruling or taken any other action
permanently restraining, enjoining or otherwise prohibiting or making illegal
the transactions contemplated by this Agreement, and such order, decree, ruling
or other action shall have become final and nonappealable;
 
(d)           By either the Company or Parent if the approval by the
stockholders of the Company required for the consummation of the Merger shall
not have been obtained by reason of the failure to obtain the Required Company
Votes at the Company Stockholders Meeting (or any adjournment or postponement
thereof);
 
(e)           By Parent if prior to the Company Stockholder Meeting, the Board
of Directors of the Company (acting upon the recommendation of the Special
Committee) shall have failed to recommend or shall have withdrawn or modified or
changed in a manner adverse to Parent its approval or recommendation of this
Agreement or the Merger or shall have approved or recommended a Superior
Proposal (or the Board of Directors of the Company (acting upon the
recommendation of the Special Committee) resolves to do any of the foregoing),
(ii) the Company shall fail to call or hold the Company Stockholders Meeting in
accordance with Section 5.1(c) or (iii) the Company shall have breached any of
its material obligations under Section 5.5;

 
58

--------------------------------------------------------------------------------

 

(f)           By the Company (i) if there shall have been a breach of any
representation, warranty, covenant or agreement on the part of Parent or Merger
Sub contained in this Agreement such that the conditions set forth in Sections
6.3(a) or 6.3(b) would not be satisfied and (A) such breach is not reasonably
capable of being cured or (B) in the case of a breach of a covenant or
agreement, if such breach is reasonably capable of being cured, such breach
shall not have been cured prior to the earlier of (I) 10 Business Days following
notice of such breach and (II) the Termination Date; provided, that the Company
shall not have the right to terminate this Agreement pursuant to this Section
7.1(f)(i) if the Company is then in material breach of any of its
representations, warranties, covenants or agreements contained in this Agreement
or (ii) prior to the approval of the Merger and this Agreement by the Required
Company Votes and subject to compliance with the last sentence of Section 5.5(d)
if applicable, the Company’s Board of Directors (acting upon the recommendation
of the Special Committee) determines in good faith after consultation with its
financial advisors and outside legal counsel that failure to terminate this
Agreement would be inconsistent with its fiduciary duties under Applicable Law;
 
(g)           By Parent if there shall have been a breach of any representation,
warranty, covenant or agreement on the part of the Company contained in this
Agreement such that the conditions set forth in Sections 6.2(a) or 6.2(b) would
not be satisfied and (A) such breach is not reasonably capable of being cured or
(B) in the case of a breach of a covenant or agreement, if such breach is
reasonably capable of being cured, such breach shall not have been cured prior
to the earlier of (I) 10 Business Days following notice of such breach and (II)
the Termination Date; provided, that Parent shall not have the right to
terminate this Agreement pursuant to this Section 7.1(g) if Parent or Merger Sub
is then in material breach of any of its representations, warranties, covenants
or agreements contained in this Agreement;
 
(h)           By Company if a Material Adverse Effect shall have occurred as to
Parent, and by Parent if a Material Adverse Effect shall have occurred as to the
Company.
 
7.2          Effect of Termination.  (a) In the event of termination of this
Agreement by either the Company or Parent as provided in Section 7.1, this
Agreement shall forthwith become void and there shall be no liability or
obligation on the part of Parent, Merger Sub or the Company or their respective
officers or directors except with respect to the first sentence of Section
5.3(c), Section 5.7, this Section 7.2 and Article VIII; provided, that the
termination of this Agreement shall not relieve any party from any liability for
fraud or for any willful or intentional breach of any representation, warranty,
covenant or agreement in  this Agreement occurring prior to termination.

 
59

--------------------------------------------------------------------------------

 

(b)           Parent and the Company agree that if the Company or Parent shall
terminate this Agreement pursuant to Section 7.1(d), the Company shall pay to
Parent all of Parent’s reasonably documented Expenses, up to an aggregate amount
of $1,000,000 (the “Parent Expenses”) within five Business Days after delivery
to the Company of written notice of the amount of such Parent Expenses. Parent
and the Company agree that if:  (i) Parent shall terminate this Agreement
pursuant to Section 7.1(e); or (ii) the Company shall terminate this Agreement
pursuant to Section 7.1(f)(ii); or (iii) if (x) the Company or Parent shall
terminate this Agreement pursuant to Section 7.1(d) or Parent shall terminate
this Agreement pursuant to Section 7.1(g), (y) at the time of the event giving
rise to such termination there shall exist an Acquisition Proposal with respect
to the Company that has been publicly disclosed or announced or otherwise
disclosed to the Board of Directors (or Special Committee) of the Company, and
(z) within 12 months of the termination of this Agreement, (I) the Company
enters into a definitive agreement with respect to any Acquisition Proposal
(whether or not such Acquisition Proposal was commenced, publicly disclosed,
publicly proposed or otherwise communicated to the Company prior to such
termination) and such Acquisition Proposal is subsequently consummated or (II)
the Company consummates any Acquisition Proposal (whether or not such
Acquisition Proposal was commenced, publicly disclosed, publicly proposed or
otherwise communicated to the Company prior to such termination), then the
Company shall pay to Parent an amount equal to $3.6 million less any previously
paid Parent Expenses paid by the Company pursuant to the first sentence of this
Section 7.2(b), if any (the “Termination Fee”); provided, that, for purposes of
this Section 7.2(b), the term “Acquisition Proposal” shall have the meaning
assigned to such term in Section 8.11(a), except that the references to “more
than 20%” and “at least 80%” in the definition of “Acquisition Proposal” shall
be deemed to be references to “more than 50%” and “at least 50.1%”,
respectively.
 
(c)           The Termination Fee, if any, required to be paid pursuant to
Section 7.2(b) shall be paid to Parent at or prior to the time of termination,
or if payable only upon the subsequent consummation by the Company of an
Acquisition Proposal, then at or prior to the time of such event.  All payments
under this Section 7.2 shall be made by wire transfer of immediately available
funds to an account designated by Parent.
 
(d)           The Company acknowledges that the agreements contained in this
Section 7.2 are an integral part of the transactions contemplated by this
Agreement and are not a penalty, and that, without these agreements, Parent
would not enter into this Agreement.  If the Company fails to pay promptly the
fee due pursuant to this Section 7.2, the Company will also pay to Parent
Parent’s reasonable costs and expenses (including legal fees and expenses) in
connection with any action, including the filing of any lawsuit or other legal
action, taken to collect payment, together with interest on the amount of the
unpaid fee under this Section 7.2, accruing from its due date, at an interest
rate per annum equal to two percentage points in excess of the prime commercial
lending rate quoted by Citibank, N.A.  Any change in the interest rate hereunder
resulting from a change in such prime rate will be effective at the beginning of
the date of such change in such prime rate.

 
60

--------------------------------------------------------------------------------

 

7.3          Amendment.  This Agreement may be amended by the parties hereto (or
successors thereto), by action taken or authorized by their respective Boards of
Directors (in the case of the Company, acting upon the recommendation of the
Special Committee), at any time before or after approval of the matters
presented in connection with the Merger by the stockholders of the Company, but,
after any such approval, no amendment shall be made which by law requires
further approval by such stockholders without such further approval.  This
Agreement may not be amended except by an instrument in writing signed on behalf
of each of the parties hereto (or successors thereto).
 
7.4          Extension; Waiver.  At any time prior to the Effective Time, the
parties hereto, by action taken or authorized by their respective Boards of
Directors (in the case of the Company, acting upon the recommendation of the
Special Committee), may, to the extent legally allowed, (i) extend the time for
the performance of any of the obligations or other acts of the other parties
hereto, (ii) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto and (iii) waive
compliance with any of the agreements or conditions contained herein.  Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if set forth in a written instrument signed on behalf of such
party.  The failure of any party to this Agreement to assert any of its rights
under this Agreement or otherwise shall not constitute a waiver of those rights.
 
ARTICLE VIII.

 
GENERAL PROVISIONS
 
8.1          No Survival.  None of the representations, warranties, covenants
and other agreements in this Agreement or in any instrument delivered pursuant
to this Agreement, including any rights arising out of any breach of such
representations, warranties, covenants and other agreements, shall survive the
Effective Time, except for those covenants and agreements contained herein and
therein that by their terms apply or are to be performed in whole or in part
after the Effective Time and this Article VIII.
 
8.2          Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, or by facsimile, upon confirmation of receipt, (b) on the
first Business Day following the date of dispatch if delivered by a recognized
next-day courier service, or (c) on the fifth Business Day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid.  All notices hereunder shall be delivered as set forth below,
or pursuant to such other instructions as may be designated in writing by the
party to receive such notice:
 
(a)           if to Parent or Merger Sub, to:
 
Affiliated Managers Group, Inc.
600 Hale Street
Prides Crossing, MA 01965
Attention:  John Kingston, III
Facsimile No.: 617-747-3380

 
61

--------------------------------------------------------------------------------

 

with a copy (which shall not constitute notice) to
 
Ropes & Gray LLP
One International Place
Boston, Massachusetts 02110
Attention: William M. Shields
Facsimile No.: 617-951-7050
 
(b)           if to the Company to:
 
Highbury Financial Inc.
999 18th Street
Suite 3000
Denver, Colorado 80202
Attention:  Chief Financial Officer
Facsimile No.: 646-224-8222


with a copy (which shall not constitute notice) to
 
Bingham McCutchen LLP
399 Park Avenue
New York, New York  10022
Attention: Floyd I. Wittlin
Facsimile No.: 212-752-5378
 
with a copy (which shall not constitute notice) to
 
Debevoise & Plimpton LLP
919 Third Avenue
New York, New York  10022
Attention: Michael W. Blair
Facsimile No.: 212-521-7531
 
8.3          Interpretation.  When a reference is made in this Agreement to
Sections, Exhibits or Schedules, such reference shall be to a Section of or
Exhibit or Schedule to this Agreement unless otherwise indicated.  The table of
contents, index of defined terms and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”.
 
8.4          Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that both
parties need not sign the same counterpart.

 
62

--------------------------------------------------------------------------------

 

8.5          Entire Agreement; No Third Party Beneficiaries.  (a) This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof, other than the Confidentiality Agreements, which shall
survive the execution and delivery of this Agreement.
 
(b)           This Agreement shall be binding upon and inure solely to the
benefit of each party hereto, and nothing in this Agreement, express or implied,
is intended to or shall confer upon any other Person any right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement, other than
Sections 5.6 and 5.8 (which are intended to be for the benefit of the Persons
covered thereby and may be enforced by such Persons).
 
8.6          Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.
 
8.7          Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.
 
8.8          Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto, in whole or in part (whether by operation of law or otherwise), without
the prior written consent of the other party, and any attempt to make any such
assignment without such consent shall be null and void, except that Merger Sub
may assign, in its sole discretion, any or all of its rights, interests and
obligations under this Agreement to any wholly-owned Subsidiary of Parent
without the consent of the Company, but no such assignment shall relieve Parent
or Merger Sub of any of its obligations under this Agreement.  Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors and assigns.

 
63

--------------------------------------------------------------------------------

 

8.9          Enforcement.  (a) The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms.  It is accordingly agreed
that the parties shall be entitled to specific performance of the terms hereof,
this being in addition to any other remedy to which they are entitled at law or
in equity.  In addition and notwithstanding any prior agreement of the parties
to the contrary, each of the parties hereto (i) consents to submit itself to the
personal jurisdiction of any court of the United States located in the State of
Delaware or of the Court of Chancery of the State of Delaware in the event any
dispute arises out of this Agreement or the transactions contemplated by this
Agreement, (ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court and (iii)
agrees that it will not bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than a court of
the United States located in the State of Delaware or the Court of Chancery of
the State of Delaware.
 
(b)           EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(c)           No party to this Agreement shall be liable to any other party to
this Agreement or to any successor, assignee or third party beneficiary or any
other Person asserting claims derivatively through such party for any punitive
or special damages that the other party may suffer in connection with this
Agreement or the transactions contemplated hereby.
 
8.10        Definitions.  As used in this Agreement:
 
(a)           “Acquisition Proposal” means any (i) a transaction pursuant to
which any Person (or group of Persons) (other than Parent or its Affiliates),
directly or indirectly, acquires or would acquire more than 20% of the
outstanding shares of Company Common Stock or outstanding voting power or of any
new series or new class of preferred stock that would be entitled to a class or
series vote with respect to the Merger, whether from the Company or pursuant to
a tender offer or exchange offer or otherwise, (ii) a merger, share exchange,
consolidation or other business combination involving the Company (other than
the Merger), (iii) any transaction pursuant to which any Person (or group of
Persons) (other than Parent or its Affiliates) acquires or would acquire control
of assets (including for this purpose the outstanding equity securities of
subsidiaries of the Company and securities of the entity surviving any merger or
business combination including any of the Company’s Subsidiaries) of the
Company, or any of its Subsidiaries representing more than 20% of the fair
market value of all the assets, net revenues or net income of the Company and
its Subsidiaries, taken as a whole, immediately prior to such transaction, or
(iv) any other consolidation, business combination, recapitalization or similar
transaction involving the Company or any of its Subsidiaries, other than the
transactions contemplated by this Agreement, as a result of which the holders of
shares of Company Common Stock immediately prior to such transactions do not, in
the aggregate, own at least 80% of the outstanding shares of common stock and
the outstanding voting power of the surviving or resulting entity in such
transaction immediately after the consummation thereof in substantially the same
proportion as such holders held the shares of Company Common Stock immediately
prior to the consummation thereof.

 
64

--------------------------------------------------------------------------------

 

(b)           “Advisory Contract” shall mean any investment management, advisory
or sub-advisory contract, or any other contract, agreement or understanding
(whether written or oral), pursuant to which Aston provides Investment
Management Services to any Client.
 
(c)           “Affiliate” means, with respect to any Person, any other Person
that directly, or through one or more intermediaries, controls or is controlled
by or is under common control with such Person.
 
(d)           “Aggregate Base Revenue Run-Rate” shall mean $44,202,900, as
illustrated on Schedule 8.10(d) of the Company Disclosure Schedule.
 
(e)           “Aggregate Closing Revenue Run-Rate” shall mean the sum of the
Revenue Run-Rates calculated consistent with the methodology used to calculate
the Aggregate Base Revenue Run-Rate but calculated as of the Closing Measurement
Date for all Clients that have provided Consent as of the Closing Date (and
which Consent remains in full force and effect as of the Closing Date).
 
(f)            “Aggregate Consenting Revenue Run-Rate” shall mean the sum of the
Revenue Run-Rates with respect to each applicable Client party to an Advisory
Contract that delivers a Consent in accordance with Section 5.4(c) as of the
Closing Measurement Date, calculated consistent with the methodology used to
calculate the Aggregate Base Revenue Run-Rate but calculated as of the Closing
Measurement Date and based upon (i) the fee schedule as in effect as of the
Closing Measurement Date under such Advisory Contract and (ii) (x) the assets
under management pursuant to such Advisory Contract as of the Base Date plus (y)
asset inflows during the period commencing on the Base Date and ending on the
Closing Measurement Date, minus (z) asset outflows during the period commencing
on the Base Date and ending on the Closing Measurement Date.  Notwithstanding
the foregoing, Aggregate Consenting Revenue Run-Rate shall not include any
increase or decrease in revenue resulting solely from market movements since the
Base Date.
 
(g)           “Aggregate Merger Consideration” shall mean 1,748,879 shares of
Parent Common Stock, provided that if the Aggregate Consenting Revenue Run-Rate
at the date of Closing is less than 90% of the Aggregate Base Revenue Run-Rate,
the Aggregate Merger Consideration will be reduced by the number of shares equal
to: (i) the product of (x) 9.453 times (y) 90% of the Aggregate Base Revenue
Run-Rate minus the Aggregate Consenting Revenue Run-Rate at the date of Closing
times (z) 28.0% divided by (ii) the Parent Reference Price.

 
65

--------------------------------------------------------------------------------

 

(h)           “Applicable Law” means, with respect to any Person, any
international, national, federal, provincial, state or local law (statutory,
common or otherwise), constitution, treaty, convention, ordinance, code, rule,
regulation or other similar requirement enacted, adopted, promulgated, proposed
or applied by a Governmental Authority that is binding upon or applicable to
such Person, as amended unless expressly specified otherwise.
 
(i)            “Board of Directors” means the Board of Directors of any
specified Person and any committees thereof.
 
(j)            “Business Day” means any day, other than Saturday, Sunday or a
day on which banks in New York, NY or Boston, MA are generally closed.
 
(k)           “Client” shall mean any Person to whom (or, in the case of a
Proprietary Fund or wrap program or managed account program where Aston’s
Advisory Contract is with the Program Sponsor thereof, in respect of whom) Aston
provides (directly or indirectly) Investment Management Services (including, in
the case of a Proprietary Fund, both such Proprietary Fund and each investor
therein, and in the case of a Program Sponsor, both such Program Sponsor and
each participant therein in respect of whom Aston provides (directly or
indirectly) Investment Management Services).
 
(l)            “Closing Measurement Date” means the last Business Day of the
calendar month immediately preceding the calendar month in which the Closing
Date occurs.
 
(m)           “Company Intellectual Property” means the Intellectual Property
currently used in connection with the business of the Company or any of its
Subsidiaries or owned or held for use by the Company or any of its Subsidiaries.
 
(n)           “Consent” means:
 
(i)           With respect to a Client whose Advisory Contract is in effect as
of the date of this Agreement and by its terms and/or under Applicable Law
terminates (or gives rise to a right of termination) upon the consummation of
the Merger, that Aston shall have entered into a new Advisory Contract with such
Client (effective as of the Closing) on substantially identical terms (and
identical with respect to fee rates) as the Advisory Contract existing on the
date of this Agreement, which new Advisory Contract has been (and remains) duly
authorized and approved under Applicable Law (including with respect to each
Advisory Contract of a Registered Investment Company subject to this clause (A),
by its Fund Board Approval and (except in the case of any Registered Investment
Company that is not a Proprietary Fund and for which no shareholder approval is
required under Applicable Law) Fund Shareholder Approval having been obtained
and remaining in full force and effect) and will be in full force and effect
after giving effect to the Closing;
 
(ii)           With respect to a Client whose Advisory Contract is in effect as
of the date of this Agreement (other than any Advisory Contract with an
Investment Company) and does not by its terms or under Applicable Law terminate
upon the consummation of the Merger, that Aston shall have obtained the written
consent of such Client to the continuation of such Advisory Contract
notwithstanding the consummation of the Merger (which consent has been duly
obtained by Aston under Applicable Law and has not been withdrawn), and such
Advisory Contract will be in full force and effect between Aston and such Client
(and will not have been breached) after giving effect to the Closing;

 
66

--------------------------------------------------------------------------------

 

(iii)           With respect to a Client that is an Investment Company (other
than a Registered Investment Company) whose Advisory Contract is in effect as of
the date of this Agreement, that Aston (x) shall have obtained the consent and
approval (as applicable) of any governing body of such Investment Company and of
its investors required by the constituent documents of such Investment Company
and Applicable Law of the continuation of such existing Advisory Contract
notwithstanding the consummation of the Merger (to the extent any such Advisory
Contract may, under the constituent documents of such Investment Company and
Applicable Law, continue in effect following the Merger with such consent)
(which consent has been duly obtained by Aston under the constituent documents
of such Investment Company and under Applicable Law and has not been withdrawn)
or (y) that Aston shall have entered into a new Advisory Contract with such
Client (effective as of the Closing) on substantially identical terms (and
identical with respect to fee rates) as the Advisory Contract existing on the
date of this Agreement (which new Advisory Contract has been (and remains) duly
authorized and approved under the constituent documents of such Investment
Company and Applicable Law), and in either such case such Advisory Contract will
be in full force and effect between Aston and such Client (and will not have
been breached) after giving effect to the Closing; and
 
(iv)           With respect to a Client whose Advisory Contract is entered into
after the date of this Agreement, that Aston shall have obtained the written
consent of such Client to the continuation of such Advisory Contract
notwithstanding the consummation of the Merger (which consent has been duly
obtained by Aston under Applicable Law and has not been withdrawn), and such
Advisory Contract will be in full force and effect between Aston and such Client
(and will not have been breached) after giving effect to the Closing;
 
provided, however, that in any of the foregoing cases (i)-(iv), any Client who
has informed the Company or any Subsidiary thereof of (x) its intention to
terminate its Advisory Contract or investment relationship with Aston (whether
such termination is to occur prior to or following the Closing), or (y) such
Client’s objection (or other non-consent) to the assignment or deemed assignment
of its Advisory Contract resulting from the Merger, shall be deemed not to have
provided its Consent for any purpose under this Agreement;
 
provided, further, that in any of the foregoing cases (i)-(iv), no Client shall
be deemed to have given its Consent if after the Base Date and prior to the
Closing the Company or any of its Subsidiaries or any of their respective
directors, officers, members of the board of managers, partners, employees,
representatives or agents has agreed or entered into an understanding to cap,
reduce, waive, reimburse or otherwise modify the fees payable by (or in respect
of) such Client in connection with obtaining such Client’s consent to the Merger
(other than any such effective fee reductions that are disclosed to Parent in
writing prior to the Closing); and

 
67

--------------------------------------------------------------------------------

 

provided, further, that in any of the foregoing cases (i)-(iv) involving a
Client where the advisory relationship between Aston and such Client is through
a Program Sponsor, such Client shall not be deemed to have provided its Consent
for any purpose under this Agreement unless the Company or its applicable
Subsidiary also shall have (x) obtained the written consent of the Program
Sponsor to the continuation of Aston’s existing Master Agreement notwithstanding
the consummation of the Merger (to the extent any such Master Agreement may, by
its terms and under Applicable Law, continue in effect following the Merger with
such consent) (which consent has been duly obtained by Aston under the terms of
such Master Agreement and under Applicable Law and has not been withdrawn) or
(y) entered into a new Master Agreement with such Program Sponsor (effective as
of the Closing) on substantially identical terms (and identical with respect to
fee rates) as the Master Agreement existing on the date of this Agreement (which
new Master Agreement has been (and remains) duly authorized and approved under
Applicable Law), and in either such case such Master Agreement will be in full
force and effect between Aston and such Client after giving effect to the
Closing.
 
(o)           “Contract” means any note, bond, mortgage, indenture, guarantee,
other evidence of indebtedness, lease, license, contract, agreement or other
instrument or obligation (written or oral) to which the Company or any of its
Subsidiaries is a party or by which any of them or any of their properties or
assets is bound (other than Advisory Contracts) and, in the case of any such
Subsidiary, which (i) does not terminate or is otherwise not cancelable within
90 days without penalty, cost or liability and requires payments by such
Subsidiary in excess of $100,000 per year, (ii) contains any provisions
restricting the ability of such Subsidiary to compete or engage in any business
activity in any location, (iii) relates to any material Company Intellectual
Property that is owned or used by such Subsidiary, (iv) contains provisions
requiring future contingent or definitive “earnout” or similar payments to be
made by such Subsidiary, (v) is with a third party sub-advisor,
sub-administrator, distributor, consultant or other third party performing
similar services, (vi) relates to indebtedness for money borrowed or lent by
such Subsidiary (or other financing arrangements having the economic effect of
indebtedness), (vii) is a Lease, (viii) relates to compensation arrangements
with, and/or noncompetition and/or nonsolicitation restrictions on, any Aston
Management Owner or any other employee of such Subsidiary, (ix) relates to any
joint venture, strategic alliance, partnership or other similar contract
involving a sharing of profits or expenses or payments based on revenues or
assets under management, (x) is between such Subsidiary, on the one hand, and
any Affiliate thereof, on the other hand, or (xi) is otherwise material to the
business or operations of such Subsidiary.

 
68

--------------------------------------------------------------------------------

 

(p)           “Current Assets” means, collectively, cash and cash equivalents,
investments, accounts receivable, prepaid expenses and prepaid taxes and any
other current assets of the Company calculated in accordance with GAAP as
applied by the Company and its Subsidiaries on a basis consistent with prior
periods, in all cases, giving pro forma effect to the Closing, but excluding any
prepaid asset resulting from the Company’s purchase of director and officer tail
insurance as required by Section 5.8.
 
(q)           “Exchange Ratio” means (x) the Aggregate Merger Consideration
divided by (y) the number of shares of Company Common Stock outstanding at the
time of Closing (including the Converted Shares).
 
(r)           “Excluded Accounts” means, with respect to the accounts set forth
on Schedule 8.10(r) of the Company Disclosure Schedule, all of the assets under
management in such accounts, including any increases to such accounts and/or
amounts contained in accounts related thereto.
 
(s)           “Expenses” means all reasonable out-of-pocket expenses (including
all fees and expenses of counsel, accountants, investment bankers, experts and
consultants to a party hereto and its Affiliates) incurred by a party or on its
behalf in connection with or related to the authorization, preparation,
negotiation, execution and performance of this Agreement and the transactions
contemplated hereby, including the preparation, printing, filing and mailing of
the Registration Statement, Proxy Statement, the Notices and proxy solicitation
materials and the solicitation of Company stockholder and Fund shareholder
approvals and all other matters related to the transactions contemplated hereby.
 
(t)           “Fee Reductions” shall mean, with respect to a particular Advisory
Contract or administrative agreement, any fee or expense waiver or rebate,
reimbursement obligation, distribution or sales charge or fee (including any
mutual fund supermarket fee and, in the case of administrative fees, any
sub-administrative fee) or other fee reduction or offset paid, incurred or
otherwise borne, directly or indirectly, by the Company or any of its
Subsidiaries in respect of such Advisory Contract (including any such waiver,
rebate, obligation, charge, fee, reduction or offset deducted directly by or on
behalf of a Client from the fee otherwise payable by such Client to the Company
or one of its Subsidiaries under such Advisory Contract).
 
(u)           “Governmental Authority” shall mean any domestic or foreign
federal, state or local court, administrative or regulatory agency or commission
or other governmental entity or instrumentality, quasi-governmental body or SRO.
 
(v)           “Immediate Family” means, with respect to any natural person, (a)
such person’s spouse, parents, grandparents, children, grandchildren and
siblings, (b) such person’s former spouse(s) and current spouses of such
person’s children, grandchildren and siblings, and (c) estates, trusts,
partnerships and other entities of which a material portion of the interest are
held directly or indirectly by the foregoing.

 
69

--------------------------------------------------------------------------------

 

(w)           “Intellectual Property” means all U.S. and foreign intellectual
property, including, patents, patent applications and inventions; trademarks,
service marks, trade names, trade dress, logos, including registrations and
applications for the registration thereof; copyrights and registrations thereof;
Internet domain name registrations; confidential and proprietary information,
including trade secret rights, technologies, techniques and processes; computer
software, programs and databases in any form, all versions, updates,
corrections, enhancements, replacements, and modifications thereof, and all
documentation related thereto, and including rights under and with respect to
all applications, registrations, continuations, divisions, renewals, extensions
and reissues of the foregoing.
 
(x)            “Investment Company” shall have the meaning provided in the
Investment Company Act, provided that for purposes of this Agreement the term
Investment Company shall include persons that would be an investment company, as
defined in that Act, but for the exemption contained in Section 3(c)(1), the
final clause of Section 3(c)(3), Section 3(c)(7), or Section 3(c)(11) of the
Investment Company Act.
 
(y)           “Investment Management Services” means any services which involve
(a) the management of an investment account or fund (or portions thereof or a
group of investment accounts or funds) for compensation, (b) the giving of
advice with respect to the investment and/or reinvestment of assets or funds (or
any group of assets or funds) for compensation or (c) otherwise acting as an
“investment adviser” within the meaning of the Advisers Act, and performing
activities related or incidental thereto.
 
(z)            “knowledge” means, with respect to the Company, the actual
knowledge of any of (i) the Aston Management Owners and (ii) Richard S. Foote
and R. Bradley Forth, in each case after reasonable inquiry of the officer or
employee of the Company and/or its Subsidiaries with primary responsibility for
the applicable subject matter.
 
(aa)         “Leases” shall mean, with respect to any Person, all leases
(including subleases, licenses, any occupancy agreement and any other agreement)
of real or personal property in excess of $100,000 per year, in each case to
which such Person or any of its Subsidiaries is a party, whether as lessor,
lessee, guarantor or otherwise, or by which any of them or their respective
properties or assets are bound, or which otherwise relate to the operation of
their respective businesses.
 
(bb)         “Liabilities” means, collectively, income taxes payable, dividends
payable, ordinary course trade accounts payable and accrued expenses and any
other unpaid liabilities of the Company accrued in accordance with GAAP as
applied by the Company and its Subsidiaries on a basis consistent with prior
periods, in all cases, giving pro forma effect to the Closing.
 
(cc)         “Management Agreement” means that certain Management Agreement,
dated as of August 10, 2009, by and among Aston and the other parties thereto.
 
 
70

--------------------------------------------------------------------------------

 


(dd)         “Material Adverse Effect” means, with respect to any Person, any
change, circumstance, event, development or effect that is or would be
reasonably likely to be materially adverse to the assets, liabilities, business,
financial condition or results of operations of such entity and its
Subsidiaries, taken as a whole, or that would reasonably be expected to
materially impair or materially delay the ability of such Person to consummate
the transactions contemplated by this Agreement, other than any change,
circumstance, event, development or effect relating to:  (i) changes in general
economic conditions or securities markets in general (unless there is a
disproportionate effect on such Person); (ii) the industries in which such
Person operates (unless there is a disproportionate effect on such Person);
(iii) a reduction in the level of assets under management or revenue run-rate of
the Company in and of itself (for the avoidance of doubt, any underlying cause
for such reduction shall not be excluded by this clause (iii)); (iv) the
execution, delivery or announcement of this Agreement or the announcement,
pendency or anticipated consummation of the transactions contemplated by this
Agreement and the Merger; (v) any changes (after the date hereof) in GAAP or
Applicable Law or principles or interpretations thereof; (vi) failure to meet
any published analyst estimates or expectations of revenue, earnings or other
financial performance or results of operations for any period, or any failure in
and of itself to meet internal or published projections, budgets, plans or
forecasts of revenues, earnings or other financial performance or results of
operations provided in each case that the underlying reason for any such failure
may be considered; or (vii) any failure by the Company to take any action
referred to in Section 4.1, provided that such action in and of itself is not
material and adverse to the Company, due to Parent’s withholding of consent
following notice from the Company that the withholding of such consent would
reasonably be expected to have a Material Adverse Effect on the Company.
 
(ee)          “NYSE” means the New York Stock Exchange, Inc.
 
(ff)           “Parent Reference Price” means $66.90, as appropriately adjusted
for any stock splits, reverse stock splits, stock dividends, recapitalizations
or other similar transactions.
 
(gg)         “Permitted Encumbrances” means (i) any liens for taxes or other
governmental charges not yet due and payable or the amount or validity of which
is being contested in good faith, (ii) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, workmen’s, landlords’ or other similar liens, (iii)
pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation, (iv) Encumbrances that do not
materially impair the continued use or operation of the property to which they
relate or the conduct of the business of a Person and its Subsidiaries as
presently conducted and (v) immaterial easements, rights of way or other similar
matters or restrictions or exclusions which would be shown by a current title
report or other similar report.

 
71

--------------------------------------------------------------------------------

 

(hh)         “Person” means an individual, corporation, limited liability
company, partnership, association, trust, unincorporated organization, other
entity or group (as defined in the Exchange Act).
 
(ii)           “Revenue Run-Rate” means, with respect to a particular Advisory
Contract or admininistration agreement, as of any date of determination, the
annual asset-based advisory, sub-advisory or administrative (as applicable) fees
(other than any incentive or performance-based fees, and net of any Fee
Reductions) related thereto , in each case payable to Aston thereunder based
upon the advisory, sub-advisory or administrative fee schedule (as applicable)
as in effect as of such date under such Advisory Contract or administration
agreement, as the case may be, and the assets under management pursuant to such
Advisory Contract or administration agreement, as the case may be, as of such
date (or for purposes of calculating the Aggregate Consenting Revenue Run-Rate,
as of the Base Date and further adjusted in such definition).  Notwithstanding
the foregoing, Revenue Run-Rate shall not include separate account referral
fees, interest income, the BNP money market administration fee or the Excluded
Accounts, consistent with the methodology used to calculate the Aggregate Base
Revenue Run-Rate.
 
(jj)            “Special Committee” means a committee of the Board of Directors
of the Company formed on July 23, 2009 for the purpose of, among other things,
evaluating, and making a recommendation to the full Board of Directors of the
Company with respect to, this Agreement and the transactions contemplated
hereby, including the Merger, and shall include any successor committee to the
Special Committee existing as of the date of this Agreement or any
reconstitution thereof.
 
(kk)          “Special Dividend Amount” is the amount equal to (x) the Working
Capital as of the Closing Measurement Date less (y) the Working Capital
Requirement less (z) the Transaction Expenses to the extent not included in
Working Capital.
 
(ll)            “Sub-Advisory Contracts” means those contracts listed on
Schedule 8.10(ll) of the Company Disclosure Schedule.
 
(mm)        “Subsidiaries” means any and all corporations, partnerships, limited
liability companies and other entities with respect to which any Person,
directly or indirectly, (i) owns securities having the power to vote for members
of the board of directors or similar body governing the affairs of such entity
or (ii) otherwise possesses the power to direct or cause the direction of the
management and policies of such entity, whether through the ownership of voting
securities, by contract, as trustee or executor, as general partner or
otherwise.

 
72

--------------------------------------------------------------------------------

 

(nn)         “Superior Proposal” means any unsolicited bona fide written
Acquisition Proposal to acquire, directly or indirectly a majority of the voting
power of the outstanding shares of the Company capital stock or all or
substantially all of the assets of the Company and its Subsidiaries, taken as a
whole, on terms that the Board of Directors of the Company (acting upon the
recommendation of the Special Committee) determines in its good faith judgment
(after consultation with its financial advisor, taking into account all the
terms and conditions of the Acquisition Proposal) would, if consummated, result
in a transaction that is more favorable to the Company’s stockholders, from a
financial point of view, than this Agreement and the Merger, taken as a whole,
and that is reasonably capable of being completed.  Reference to “this
Agreement” and “the Merger” in this definition shall be deemed to include any
proposed alteration of the terms of this Agreement or the Merger that are agreed
to by Parent after it receives written notice from the Company pursuant to
Section 5.5(d) of the existence of, the identity of the Person making, and the
terms and conditions of, any Acquisition Proposal.
 
(oo)         “Tax” or “Taxes” means all federal, state, local, foreign and other
taxes, levies, imposts, assessments, impositions or other similar government
charges, including income, estimated income, business, occupation, franchise,
real property, payroll, personal property, sales, transfer, stamp, use, escheat,
employment-related, commercial rent or withholding, net worth, occupancy,
premium, gross receipts, profits, windfall profits, deemed profits, license,
lease, severance, capital, production, corporation, ad valorem, excise, duty,
utility, environmental, value-added, recapture or other taxes, including any
interest, penalties and additions (to the extent applicable) thereto, whether
disputed or not.
 
(pp)         “Tax Authority” or “Taxing Authority” means any domestic, foreign,
federal, national, state, county or municipal or other local government, any
subdivision, agency, commission or authority thereof, or any quasi-governmental
body exercising any taxing authority or any other authority exercising Tax
regulatory authority.
 
(qq)         “Tax Return” means any report, return, document, declaration or
other information or filing and any schedule or attachment thereto or amendment
thereof, required to be supplied to any Taxing Authority or jurisdiction
(foreign or domestic) with respect to Taxes, including information returns,
claim for refund, any documents with respect to or accompanying payments of
estimated Taxes, or with respect to or accompanying requests for the extension
of time in which to file any such report, return, document, declaration or other
information.
 
(rr)           “the other party” means, with respect to the Company, Parent and
means, with respect to Parent, the Company.
 
(ss)          “Transaction Expenses” means all unpaid fees to financial advisers
and other consultants, severance, stay bonus or other payments to employees
payable as a result of or payable upon consummation of the Merger, including the
severance payments disclosed on Section 8.10(ss) of the Company Disclosure
Schedule, and any other expenses of the Company related to the Merger, in each
case, which are unpaid as of the time that Working Capital is calculated.

 
73

--------------------------------------------------------------------------------

 

(tt)           “Working Capital” means, as of any date, the Current Assets minus
the Liabilities, in each case of the Company and its Subsidiaries on a
consolidated basis and determined in accordance with GAAP, as applied by the
Company and its Subsidiaries on a basis consistent with prior periods, except
that for purposes of calculating Working Capital, Liabilities shall not include
the amount of  (x) any deferred rent or (y) any of the contingent liabilities
set forth on Section 8.10(tt) of the Company Disclosure Schedule.
 
(uu)         “Working Capital Requirement” means an amount equal to $5,000,000.


[Signature page follows]

 
74

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Agreement to be signed by their respective officers thereunto duly authorized,
all as of the date first above-written.
 

 
AFFILIATED MANAGERS GROUP, INC.
     
By:
/s/ Jay Horgen    
Name:  Jay Horgen
   
Title:    Executive Vice President




 
MANOR LLC
     
By:
/s/ Jay Horgen    
Name:  Jay Horgen
   
Title:    Executive Vice President




 
HIGHBURY FINANCIAL INC.
     
By:
/s/ Richard S. Foote    
Name:  Richard S. Foote
   
Title:    President and Chief Executive Officer


 

--------------------------------------------------------------------------------

 

INDEX OF DEFINED TERMS
 
“Accounting Referee” has the meaning set forth in Section 5.2(d).
 
“Acquisition Proposal” has the meaning set forth in Section 8.10(a).
 
“Action” has the meaning set forth in Section 3.1(j).
 
“Advisory Contract” has the meaning set forth in Section 8.10(b).
 
“Affiliate” has the meaning set forth in Section 8.10(c).
 
“Aggregate Base Revenue Run-In Rate” has the meaning set forth in Section
8.10(d).
 
“Aggregate Closing Revenue Run-In Rate” has the meaning set forth in Section
8.10(e).
 
“Aggregate Consenting Revenue Run-In Rate” has the meaning set forth in Section
8.10(f).
 
“Aggregate Merger Consideration” has the meaning set forth in Section 8.10(g).
 
“Agreement” has the meaning set forth in the preamble.
 
“Applicable Law” has the meaning set forth in Section 8.10(h).
 
“Aston” has the meaning set forth in the recitals.
 
“Aston Management Owners” has the meaning set forth in the recitals.
 
“Base Date” has the meaning set forth in Section 3.1(z)(i).
 
“BHCA” has the meaning set forth in Section 3.1(dd).
 
“Blue Sky Laws” has the meaning set forth in Section 3.1(f)(ii).
 
“Board Nominees” has the meaning set forth in Section 5.4(c)(ii).
 
“Board of Directors” has the meaning set forth in Section 8.10(i).
 
“Book-Entry Share” has the meaning set forth in Section 1.8(b).
 
“Business Day” has the meaning set forth in Section 8.10(j).
 
“Certificate” has the meaning set forth in Section 1.8(b).

 
- ii -

--------------------------------------------------------------------------------

 

“Certificate of Merger” has the meaning set forth in Section 1.3.
 
“Client” has the meaning set forth in Section 8.10(k).
 
“Closing” has the meaning set forth in Section 1.2.
 
“Closing Date” has the meaning set forth in Section 1.2.
 
“Closing Measurement Date” has the meaning set forth in Section 8.10(l).
 
“COBRA” has the meaning set forth in Section 3.1(l)(iv).
 
“Code” has the meaning set forth in the recitals.
 
“Company” has the meaning set forth in set forth in the preamble.
 
“Company Common Stock” has the meaning set forth in the recitals.
 
“Company Disclosure Schedule” has the meaning set forth in Section 3.1.
 
“Company Intellectual Property” has the meaning set forth in Section 8.10(m)
 
“Company Plans” has the meaning set forth in Section 3.1(l)(i).
 
“Company Regulatory Agreement” has the meaning set forth in Section 3.1(bb).
 
“Company Rights” has the meaning set forth in Section 3.1(c).
 
“Company SEC Reports” has the meaning set forth in Section 3.1(h)(i).
 
“Company Series A Preferred Stock” has the meaning set forth in Section 3.1(c).
 
“Company Series B Preferred Stock” has the meaning set forth in Section 3.1(c).
 
“Company Stockholders Meeting” has the meaning set forth in Section 3.1(q).
 
“Company Warrants” has the meaning set forth in Section 3.1(c).
 
“Confidentiality Agreements” has the meaning set forth in Section 5.3(c).
 
“Consent” has the meaning set forth in Section 8.10(n).
 
“Contract” has the meaning set forth in Section 8.10(o).

 
- iii -

--------------------------------------------------------------------------------

 

“Converted Shares” has the meaning set forth in Section 1.9.
 
“Costs” has the meaning set forth in Section 5.8.
 
“Current Assets” has the meaning set forth in Section 8.10(p).
 
“DGCL” has the meaning set forth in Section 1.1.
 
“Dissenting Shares” has the meaning set forth in Section 1.8(e).
 
“DLLCA” has the meaning set forth in Section 1.1.
 
“DOJ” has the meaning set forth in Section 5.4(b).
 
“Effective Time” has the meaning set forth in Section 1.3.
 
“Employment Agreements” has the meaning set forth in the recitals.
 
“Encumbrances” has the meaning set forth in Section 3.1(d).
 
“ERISA Affiliates” has the meaning set forth in Section 3.1(l)(iii).
 
“ERISA Client” has the meaning set forth in Section 3.1(z)(ii)(g).
 
“Exchange Act” has the meaning set forth in Section 3.1(f)(ii).
 
“Exchange Agent” has the meaning set forth in Section 2.1.
 
“Exchange Fund” has the meaning set forth in Section 2.1.
 
“Exchange Ratio” has the meaning set forth in Section 8.10(q).
 
“Expenses” has the meaning set forth in Section 8.10(r).
 
“Fee Reductions” has the meaning set forth in Section 8.10(t).
 
“FINRA” has the meaning set forth in Section 3.1(x).
 
“FTC” has the meaning set forth in Section 5.4(b).
 
“Fund Board Approval” has the meaning set forth in Section 5.4(c)(ii).
 
“Fund Shareholder Approval” has the meaning set forth in Section 5.4(c)(ii).
 
“GAAP” has the meaning set forth in Section 3.1(h)(ii).
 
“Governmental Authority” has the meaning set forth in Section 8.10(u).

 
- iv -

--------------------------------------------------------------------------------

 

“HSR Act” has the meaning set forth in Section 3.1(f)(ii).
 
“Immediate Family” has the meaning set forth in Section 8.10(v).
 
“Intellectual Property” has the meaning set forth in Section 8.10(w).
 
“Investment Advisers Act” has the meaning set forth in Section 3.1(y)(vii).
 
“Investment Company” has the meaning set forth in Section 8.10(x).
 
“Investment Company Act” has the meaning set forth in Section 3.1(f)(ii).
 
“Investment Management Services” has the meaning set forth in Section 8.10(y).
 
“knowledge” has the meaning set forth in Section 8.10(z).
 
“Leases” has the meaning set forth in Section 8.10(aa).
 
“Liabilities” has the meaning set forth in Section 8.10(bb).
 
“Management Agreement” has the meaning set forth in Section 8.10(cc).
 
“Master Agreement” has the meaning set forth in Section 5.4(c)(ii).
 
“Material Adverse Effect” has the meaning set forth in Section 8.10(dd).
 
“Merger” has the meaning set forth in has the meaning set forth in the recitals.
 
“Merger Consideration” has the meaning set forth in Section 1.8(a)
 
“Merger Sub” has the meaning set forth in set forth in the preamble.
 
“Notice” has the meaning set forth in Section 5.4(c)(ii).
 
“NYSE” has the meaning set forth in Section 8.10(ee).
 
“Parent” has the meaning set forth in set forth in the preamble.
 
“Parent Class B Stock” has the meaning set forth in Section 3.2(c).
 
“Parent Common Stock” has the meaning set forth in Section 3.2(c).
 
“Parent Convertible Securities” has the meaning set forth in Section 3.2(c).
 
“Parent Disclosure Schedule” has the meaning set forth in Section 3.2.

 
- v -

--------------------------------------------------------------------------------

 

“Parent Expenses” has the meaning set forth in Section 7.2(b).
 
“Parent Preferred Stock” has the meaning set forth in Section 3.2(c).
 
“Parent Reference Price” has the meaning set forth in Section 8.10(ff).
 
“Parent SEC Reports” has the meaning set forth in Section 3.2(f)(i).
 
“Parent Stock Plans” has the meaning set forth in Section 3.2(c).
 
“Partner Non-Competition Agreements” has the meaning set forth in the recitals.
 
“Permits” has the meaning set forth in Section 3.1(g).
 
“Permitted Encumbrances” has the meaning set forth in Section 8.10(gg).
 
“Person” has the meaning set forth in Section 8.10(hh).
 
“Program Sponsor” has the meaning set forth in Section 5.4(c)(ii).
 
“Proprietary Funds” has the meaning set forth in Section 3.1(y)(i).
 
“Proxy Statement” has the meaning set forth in Section 3.1(q).
 
“QPAM” has the meaning set forth in Section 3.1(z)(ii)(g).
 
“QPAM Exemption” has the meaning set forth in Section 3.1(z)(ii)(g).
 
“Registered Investment Company” has the meaning set forth in Section 5.4(c)(ii).
 
“Registration Statement” has the meaning set forth in Section 3.1(q).
 
“Regulatory Agencies” has the meaning set forth in Section 3.1(x).
 
“Regulatory Law” has the meaning set forth in Section 5.4(b).
 
“Related Client” has the meaning set forth in Section 3.1(z)(ii)(a).
 
“Required Company Votes” has the meaning set forth in Section 3.1(u).
 
“Restated LP Agreement” has the meaning set forth in the recitals.
 
“Revenue Run-Rate” has the meaning set forth in Section 8.10(ii).
 
“Rights Agreement” has the meaning set forth in Section 3.1(c).

 
- vi -

--------------------------------------------------------------------------------

 

“Sarbanes-Oxley Act” has the meaning set forth in Section 3.1(g)(ii).
 
“SEC” has the meaning set forth in Section 3.1(h)(i).
 
“Securities Act” has the meaning set forth in Section 3.1(f)(ii).
 
“Special Committee” has the meaning set forth in Section 8.10(jj).
 
“Special Dividend” has the meaning set forth in Section 5.2(a).
 
“Special Dividend Amount” has the meaning set forth in Section 8.10(kk).
 
“Special Dividend Certificate” has the meaning set forth in Section 5.2(b)
 
“SRO” has the meaning set forth in Section 3.1(x).
 
“Sub-Advisory Contracts” has the meaning set forth in Section 8.10(ll).
 
“Subsidiaries” has the meaning set forth in Section 8.10(mm).
 
“Superior Proposal” has the meaning set forth in Section 8.10(nn).
 
“Surviving Company” has the meaning set forth in Section 1.1.
 
“Tax” has the meaning set forth in Section 8.10((oo).
 
“Tax Authority” has the meaning set forth in Section 8.10(pp).
 
“Tax Return” has the meaning set forth in Section 8.10(qq).
 
“Taxes” has the meaning set forth in Section 8.10(oo).
 
“Taxing Authority” has the meaning set forth in Section 8.10(pp).
 
“Termination Date” has the meaning set forth in Section 7.1(b).
 
“Termination Fee” has the meaning set forth in Section 7.2(b).
 
“the other party” has the meaning set forth in Section 8.10(rr).
 
“Transaction Expenses” has the meaning set forth in Section 8.10(ss).
 
“Treasury Regulations” has the meaning set forth in the recitals.
 
“Treasury Shares” has the meaning set forth in the recitals.
 
“Voting Agreement” has the meaning set forth in the recitals.

 
- vii -

--------------------------------------------------------------------------------

 

“Working Capital” has the meaning set forth in Section 8.10(tt).
 
“Working Capital Requirement” has the meaning set forth in Section 8.10(uu).
 
- viii -

--------------------------------------------------------------------------------

